Exhibit 10.2

 

 

 

[Published CUSIP Number:                     ]

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of the Extension Date, which amends and restates the

FIVE-YEAR REVOLVING CREDIT FACILITY AGREEMENT

dated as of October 31, 2014

among

THE HARTFORD FINANCIAL SERVICES GROUP, INC.,

THE BORROWING SUBSIDIARIES FROM TIME TO TIME PARTY HERETO,

THE LENDERS NAMED HEREIN,

BANK OF AMERICA, N.A,

as Administrative Agent

JPMORGAN CHASE BANK, N.A.,

CITIBANK, N.A.

U.S. BANK NATIONAL ASSOCIATION and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Syndication Agents

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JPMORGAN CHASE BANK, N.A.,

CITIGROUP GLOBAL MARKETS INC.,

U.S. BANK NATIONAL ASSOCIATION and

WELLS FARGO SECURITIES LLC

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page   ARTICLE I   Definitions  

SECTION 1.01. Defined Terms

     1  

SECTION 1.02. Terms Generally

     27   ARTICLE II   The Credits  

SECTION 2.01. Commitments

     28  

SECTION 2.02. Loans and Borrowings

     28  

SECTION 2.03. [Reserved.]

     30  

SECTION 2.04. Revolving Borrowing Procedure

     30  

SECTION 2.05. Interest Elections

     31  

SECTION 2.06. Letters of Credit

     32  

SECTION 2.07. Fees

     42  

SECTION 2.08. Repayment of Loans; Evidence of Debt

     43  

SECTION 2.09. Interest on Loans

     44  

SECTION 2.10. Default Interest

     44  

SECTION 2.11. Alternate Rate of Interest

     45  

SECTION 2.12. Termination and Reduction of Commitments

     45  

SECTION 2.13. Prepayment

     46  

SECTION 2.14. Reserve Requirements; Change in Circumstances

     47  

SECTION 2.15. Change in Legality

     48  

SECTION 2.16. Indemnity

     50  

SECTION 2.17. Pro Rata Treatment

     51  

SECTION 2.18. Sharing of Setoffs

     51  

SECTION 2.19. Payments

     52  

SECTION 2.20. Taxes

     53  

SECTION 2.21. Duty to Mitigate; Assignment of Commitments Under Certain
Circumstances

     58  

SECTION 2.22. Increase in Commitments

     59  

SECTION 2.23. Defaulting Lenders

     61   ARTICLE III   Representations and Warranties  

SECTION 3.01. Organization; Powers

     62  

SECTION 3.02. Authorization

     63  

SECTION 3.03. Enforceability

     63  

 

i



--------------------------------------------------------------------------------

SECTION 3.04. Governmental Approvals

     63  

SECTION 3.05. Financial Statements

     63  

SECTION 3.06. Litigation; Compliance with Laws

     64  

SECTION 3.07. Federal Reserve Regulations

     64  

SECTION 3.08. Investment Company Act

     64  

SECTION 3.09. Use of Proceeds

     65  

SECTION 3.10. Full Disclosure; No Material Misstatements

     65  

SECTION 3.11. Taxes

     65  

SECTION 3.12. Employee Pension Benefit Plans

     65  

SECTION 3.13. Sanctions, Anti-Corruption Laws

     65  

SECTION 3.14. Plan Assets

     66  

SECTION 3.15. EEA Financial Institutions

     66   ARTICLE IV   Conditions of Lending  

SECTION 4.01. All Credit Events

     66  

SECTION 4.02. Conditions to Effectiveness

     67  

SECTION 4.03. First Borrowing by Each Borrowing Subsidiary

     68   ARTICLE V   Covenants  

SECTION 5.01. Existence

     68  

SECTION 5.02. Business and Properties

     68  

SECTION 5.03. Financial Statements, Reports, etc.

     69  

SECTION 5.04. Insurance

     70  

SECTION 5.05. Obligations and Taxes

     71  

SECTION 5.06. Notices

     71  

SECTION 5.07. Maintaining Records; Access to Properties and Inspections

     71  

SECTION 5.08. Employee Benefits

     71  

SECTION 5.09. Use of Proceeds

     71  

SECTION 5.10. Consolidations, Mergers, and Sales of Assets

     72  

SECTION 5.11. Limitations on Liens

     72  

SECTION 5.12. Limitation on Consolidated Subsidiary Debt

     72  

SECTION 5.13. Consolidated Total Debt to Consolidated Total Capitalization

     72  

SECTION 5.14. Minimum Consolidated Net Worth

     72  

SECTION 5.15. Limitations on Secured Non-Operating Indebtedness

     73  

SECTION 5.16. Sanctions; Anti-Corruption Laws

     73  

 

ii



--------------------------------------------------------------------------------

ARTICLE VI   Events of Default   ARTICLE VII   Guarantee   ARTICLE VIII   The
Administrative Agent  

SECTION 8.01. Appointment and Authority

     78  

SECTION 8.02. Rights as a Lender

     78  

SECTION 8.03. Exculpatory Provisions

     79  

SECTION 8.04. Reliance by Administrative Agent

     80  

SECTION 8.05. Delegation of Duties

     80  

SECTION 8.06. Resignation of Administrative Agent

     80  

SECTION 8.07. Non-Reliance on Administrative Agent and Other Lenders

     82  

SECTION 8.08. No Other Duties, Etc.

     82  

SECTION 8.09. Certain ERISA Matters

     82   ARTICLE IX   Miscellaneous  

SECTION 9.01. Notices

     84  

SECTION 9.02. Survival of Agreement

     85  

SECTION 9.03. Binding Effect

     86  

SECTION 9.04. Successors and Assigns

     86  

SECTION 9.05. Expenses; Indemnity

     89  

SECTION 9.06. APPLICABLE LAW

     90  

SECTION 9.07. Waivers; Amendment

     91  

SECTION 9.08. Entire Agreement

     92  

SECTION 9.09. Severability

     92  

SECTION 9.10. Counterparts

     92  

SECTION 9.11. Headings

     92  

SECTION 9.12. Right of Setoff

     92  

SECTION 9.13. Jurisdiction; Consent to Service of Process

     93  

SECTION 9.14. Waiver of Jury Trial

     93  

SECTION 9.15. Addition of Borrowing Subsidiaries

     93  

SECTION 9.16. Conversion of Currencies

     94  

SECTION 9.17. Confidentiality

     95  

SECTION 9.18. USA Patriot Act

     96  

SECTION 9.19. No Fiduciary Duty

     96  

SECTION 9.20. Electronic Execution of Assignments and Certain Other Documents

     96  

SECTION 9.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     97  

 

iii



--------------------------------------------------------------------------------

Exhibits and Schedules Exhibit A    Form of Revolving Borrowing Request Exhibit
B    Form of Assignment and Assumption Exhibit C    Form of Opinion of Counsel
for The Hartford Financial Services Group, Inc. Exhibit D    Form of Borrowing
Subsidiary Agreement Exhibit E    LC Issuer Agreement Exhibit F    Form of
Secured Letter of Credit Agreement Exhibit G    Form of US Tax Compliance
Certificates Exhibit G-1    Form of U.S. Tax Compliance Certificate for Foreign
Non-Partnership Lenders Exhibit G-2    Form of U.S. Tax Compliance Certificate
for Foreign Non-Partnership Participants Exhibit G-3    Form of U.S. Tax
Compliance Certificate for Foreign Partnership Participants Exhibit G-4    Form
of U.S. Tax Compliance Certificate for Foreign Partnership Lenders

 

Schedule 1.01 (A) Insurance Subsidiaries Schedule 1.01 (B) Existing Roll-Over
Letters of Credit Schedule 2.01 Commitments Schedule 3.06 Litigation and
Compliance with Laws Schedule 9.01 Administrative Agent’s Office

 

iv



--------------------------------------------------------------------------------

This AMENDED AND RESTATED CREDIT AGREEMENT (as it may be amended, amended and
restated, supplemented or otherwise modified, the “Agreement”), amending and
restating the FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY
AGREEMENT (the “Existing Credit Agreement”) dated as of October 31, 2014 and
amended as of March 29, 2018, among THE HARTFORD FINANCIAL SERVICES GROUP, INC.,
a Delaware corporation (the “Company”); each Borrowing Subsidiary party hereto;
the Lenders from time to time party hereto; and BANK OF AMERICA, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

The Company has requested that (i) the Lenders extend credit on a revolving
credit basis at any time and from time to time prior to the Maturity Date in an
aggregate principal amount not in excess of US$750,000,000 at any time
outstanding, subject to increase as provided herein and (ii) make up to
US$100,000,000 of such credit facility available in the form of Letters of
Credit. The proceeds of borrowings hereunder are to be used for general
corporate purposes. The Lenders are willing to extend credit to the Borrowers on
the terms and subject to the conditions herein set forth.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“Accession Agreement” shall have the meaning assigned to such term in
Section 2.22(a).

“Adjusted Collateral Value” shall mean, at any time (a) in the case of
Collateral referred to in clause (a) or (b) of the definition of such term,
97.087% of the Collateral Value thereof, (b) in the case of Collateral referred
to in clause (c) of the definition of such term, 95.238% of the Collateral Value
thereof and (c) in the case of Collateral referred to in clause (d) or (e) of
the definition of such term, 86.957% of the Collateral Value thereof.

“Administrative Agent’s Office” shall mean, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.01 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Fees” shall have the meaning assigned to such term in
Section 2.07(c).



--------------------------------------------------------------------------------

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form distributed to the Lenders by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly or indirectly controls or is controlled by or is under
common control with the person specified.

“Agent Parties” shall have the meaning assigned to such term in Section 9.01(b).

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.16(b).

“Alternative Currency” shall mean each of Euro, Sterling, Canadian Dollars and
Yen.

“Annual Statement” shall mean, with respect to the Restricted Subsidiaries, the
Annual Statement of such Restricted Subsidiary required to be filed with the
Applicable Insurance Regulatory Authority in accordance with state law,
including any exhibits, schedules, certificates or actuarial opinions filed or
delivered therewith.

“Anti-Corruption Laws” shall mean the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, or other similar legislation.

“Anti-Money Laundering Laws” shall mean any applicable money laundering laws,
rules, regulations or orders.

“Applicable Commitment Fee Rate” shall mean on any date the applicable per annum
percentage set forth below under the caption “Commitment Fee Percentage” based
upon the Ratings in effect on such date:

 

    

Ratings

(S&P/Moody’s)

  

Commitment Fee

Percentage

Category 1

   A/A2 or higher    0.125%

Category 2

   A-/A3    0.150%

Category 3

   BBB+/Baa1    0.175%

Category 4

   BBB/Baa2    0.225%

Category 5

   BBB-/Baa3 or lower, or unrated    0.300%

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a Rating (other than by reason of the circumstances referred to in the
last sentence of this definition), then such Rating Agency shall be deemed to
have established a Rating in Category 5; (ii) if the Ratings established or
deemed to have been established by Moody’s and S&P shall fall within different
Categories, the Applicable Commitment Fee Rate shall be based on the higher of
the two Ratings unless the Ratings differ by two or more Categories, in which
case the Applicable Commitment Fee Rate will be based

 

2



--------------------------------------------------------------------------------

upon the Category one level above the Category corresponding to the lower
Rating; and (iii) if the Ratings established or deemed to have been established
by Moody’s and S&P shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable Rating Agency. Each change in
the Applicable Commitment Fee Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s or
S&P shall change, or if either such Rating Agency shall cease to be in the
business of rating corporate debt obligations, the Company and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of Ratings from such Rating Agency and, pending the
effectiveness of any such amendment, the Applicable Commitment Fee Rate shall be
determined by reference to the Rating most recently in effect prior to such
change or cessation.

“Applicable Insurance Regulatory Authority” shall mean, with respect to any
Insurance Subsidiary, the insurance commission or similar Governmental Authority
located in the state in which such Insurance Subsidiary is domiciled and any
Federal insurance Governmental Authority.

“Applicable Percentage” shall mean, at any date, (a) with respect to
Eurocurrency Loans, the applicable percentage per annum set forth below under
the caption “Eurocurrency Loan Spread” based upon the Ratings in effect on such
date; (b) with respect to Standard Letters of Credit, the applicable percentage
per annum set forth below under the caption “Standard Letters of Credit Spread”
based upon the Ratings in effect on such date; (c) with respect to Base Rate
Loans, the applicable percentage per annum set forth under the caption “Base
Rate Loan Spread” based upon the Ratings in effect on such date; and (d) with
respect to Secured Letters of Credit, 0.50% per annum; provided that at any time
when the Adjusted Collateral Value of the Collateral on deposit in an LC
Security Account in respect of any Secured Letter of Credit shall be less than
the amount of the LC Exposure attributable to such Secured Letter of Credit, the
Applicable Percentage used to determine the LC Participation Fees payable in
respect of such Secured Letter of Credit shall be that applicable to Standard
Letters of Credit, under clause (b) of this definition:

 

    

Ratings

(S&P/Moody’s)

  

Eurocurrency

Loan Spread

  

Standard Letters

of Credit Spread

  

Base Rate Loan

Spread

Category 1

   A/A2 or higher    1.125%    1.000%    0.125%

Category 2

   A-/A3    1.250%    1.125%    0.250%

Category 3

   BBB+/Baa1    1.375%    1.250%    0.375%

Category 4

   BBB/Baa2    1.500%    1.375%    0.500%

Category 5

   BBB-/Baa3 or lower, or unrated    1.750%    1.625%    0.750%

 

3



--------------------------------------------------------------------------------

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a Rating (other than by reason of the circumstances referred to in the
last sentence of this definition), then such Rating Agency shall be deemed to
have established a Rating in Category 5; (ii) if the Ratings established or
deemed to have been established by Moody’s and S&P shall fall within different
Categories, the Applicable Percentage shall be based on the higher of the two
Ratings unless the Ratings differ by two or more Categories, in which case the
Applicable Percentage will be based upon the Category one level above the
Category corresponding to the lower Rating; and (iii) if the Ratings established
or deemed to have been established by Moody’s and S&P shall be changed (other
than as a result of a change in the rating system of Moody’s or S&P), such
change shall be effective as of the date on which it is first announced by the
applicable Rating Agency. Each change in the Applicable Percentage shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change. If
the rating system of Moody’s or S&P shall change, or if either such Rating
Agency shall cease to be in the business of rating corporate debt obligations,
the Company and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
Ratings from such Rating Agency and, pending the effectiveness of any such
amendment, the Applicable Percentage shall be determined by reference to the
Rating most recently in effect prior to such change or cessation.

“Applicable Time” shall mean, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable LC Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

“Arrangers” shall mean Merrill Lynch, Pierce, Fenner & Smith Incorporated (or
any other registered broker-dealer wholly owned by Bank of America Corporation
to which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), JPMorgan
Chase Bank, N.A., Citigroup Global Markets, Inc., U.S. Bank National Association
and Wells Fargo Securities, LLC in their capacities as the joint lead arrangers
and joint bookrunners for the credit facility established hereunder.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee in the form of Exhibit B hereto.

“Auto-Extension Letter of Credit” shall have the meaning assigned to such term
in Section 2.06(c).

“Availability Period” shall mean the period from and including the Extension
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

 

4



--------------------------------------------------------------------------------

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bank of America” shall mean Bank of America, N.A. and its successors.

“Base Rate” shall mean for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Borrowing” shall mean a Borrowing comprised of Base Rate Loans.

“Base Rate Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Base Rate.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean the Board of Directors of a Borrower or any duly
authorized committee thereof.

“Borrowers” shall mean the Company and the Borrowing Subsidiaries.

“Borrowing” shall mean a group of Loans of a single Tranche, currency and Type
made by the Lenders on a single date and as to which a single Interest Period is
in effect.

“Borrowing Minimum” shall mean (a) in the case of a Borrowing denominated in US
Dollars, US$20,000,000, (b) in the case of a Borrowing denominated in Euros,
€20,000,000, (c) in the case of a Borrowing denominated in Sterling,
£20,000,000, (d) in the case of a Borrowing denominated in Canadian Dollars,
C$20,000,000 (e) in the case of a Borrowing denominated in Yen, ¥2,000,000,000.

 

5



--------------------------------------------------------------------------------

“Borrowing Multiple” shall mean (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000, (b) in the case of a Borrowing denominated in Euros,
€5,000,000, (c) in the case of a Borrowing denominated in Sterling, £5,000,000,
(d) in the case of a Borrowing denominated in Canadian Dollars, C$5,000,000 and
(e) in the case of a Borrowing denominated in Yen, ¥500,000,000.

“Borrowing Subsidiary” shall mean any Subsidiary which shall have become a
Borrowing Subsidiary in accordance with Section 9.15.

“Borrowing Subsidiary Agreement” shall mean an agreement, in the form of Exhibit
D hereto, duly executed by the Company, a Subsidiary and the Administrative
Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Loan
or Base Rate Loan denominated in US Dollars, any fundings, disbursements,
settlements and payments in US Dollars in respect of any such Eurocurrency Loan
or Base Rate Loan, or any other dealings in US Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Loan or Base Rate
Loan, means any such day that is also a London Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurocurrency Loan, or any other dealings in Euro to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in a currency other than US Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than US Dollars or Euro in respect of a Eurocurrency Loan
denominated in a currency other than US Dollars or Euro, or any other dealings
in any currency other than US Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Dollars” or “C$” shall mean the lawful currency of Canada.

 

6



--------------------------------------------------------------------------------

“Change in Control” shall be deemed to have occurred if (a) any person or group
of persons shall have acquired beneficial ownership of more than 30% of the
outstanding Voting Shares of the Company (within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended, and the applicable
rules and regulations thereunder) or (b) during any period of 12 consecutive
months, commencing after the First Amendment Effective Date, a majority of the
members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Change in Law” shall mean the occurrence, after the First Amendment Effective
Date, of any of the following: (a) the adoption or taking effect of any rule,
regulation, treaty or other law, (b) any change in any rule, regulation, treaty
or other law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that, notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, promulgated or issued.

“Citi” shall mean Citibank, N.A.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Global Tranche Revolving
Loans or US Tranche Revolving Loans, (b) any Letter of Credit, LC Disbursement
or LC Exposure, refers to whether such Letter of Credit, LC Disbursement or LC
Exposure is a US Tranche Letter of Credit, LC Disbursement or LC Exposure or a
Global Tranche Letter of Credit, LC Disbursement or LC Exposure, (c) any
Commitment, refers to whether such Commitment is a US Tranche Commitment or a
Global Tranche Commitment, (d) any Revolving Credit Exposure or LC Exposure,
refers to whether such Revolving Credit Exposure or LC Exposure is a Global
Tranche Credit Exposure or LC Exposure or a US Tranche Credit Exposure or LC
Exposure and (e) any Lenders, refers to whether such Lenders are Global Tranche
Lenders or US Tranche Lenders.

 

7



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

“Collateral” shall mean (a) cash, (b) readily marketable commercial paper issued
by issuers with ratings of at least P-1 from Moody’s or A-1 from S&P and having
a remaining maturity not in excess of 180 days, (c) readily marketable
negotiable debt instruments constituting obligations backed by the full faith
and credit of the United States of America, (d) readily marketable municipal
bonds with ratings of at least A3 from Moody’s or A- from S&P and (e) readily
marketable corporate bonds with ratings of at least A3 from Moody’s or A- from
S&P and having remaining maturities not in excess of ten years.

“Collateral Custodian” shall mean a commercial banking institution with an
office in the State of New York and approved by the Company and the
Administrative Agent.

“Collateral Value” shall mean, at any time (a) in the case of Collateral
referred to in clause (a) of the definition of such term, the amount thereof,
and (b) in the case of any other Collateral, the then-current market value
thereof, as determined by reference to publicly quoted prices for such
Collateral or, in the absence of such publicly quoted prices, by the
Administrative Agent through other reasonable means.

“Commitment” shall mean a Global Tranche Commitment or a US Tranche Commitment.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.07(a).

“Commitment Increase” shall have the meaning assigned to such term in
Section 2.22(b).

“Company Materials” shall have the meaning assigned to such term in
Section 5.03.

“Consolidated Net Worth” shall mean, as at any date of determination, without
duplication, the consolidated stockholders’ equity of the Company and its
Subsidiaries (excluding Preferred Stock of the Company, except for perpetual
Preferred Stock of the Company, and accumulated other comprehensive income), as
determined on a consolidated basis in accordance with GAAP, plus non-controlling
interests in Subsidiaries, as determined in accordance with GAAP.

“Consolidated Subsidiary Debt” shall mean, as at any date of determination,
Consolidated Total Debt minus, to the extent included therein, all Indebtedness,
preferred securities and Special Securities that are not obligations of or
issued by any Subsidiary and for which no Subsidiary is directly or contingently
responsible or liable.

 

8



--------------------------------------------------------------------------------

“Consolidated Total Capitalization” shall mean, as at any date of determination,
the sum of (a) Consolidated Total Debt plus (b) Consolidated Net Worth plus
(c) Special Securities (but only to the extent of any portion of such Special
Securities that would account for less than 15% of Consolidated Total
Capitalization).

“Consolidated Total Debt” shall mean, as at any date of determination, without
duplication, (i) all Non-Operating Indebtedness of the Company and its
Subsidiaries determined on a consolidated basis in accordance with GAAP, plus
(ii) preferred securities that are mandatorily redeemable, or redeemable at the
option of the holder, within 10 years of such date of determination, plus
(iii) Special Securities but only to the extent of any portion of such Special
Securities that would exceed 15% of Consolidated Total Capitalization.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.23(e), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Company in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any LC Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified any Borrower, the Administrative Agent, any
LC Issuer or any other Lender in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Company,
to confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the

 

9



--------------------------------------------------------------------------------

subject of a proceeding under any Debtor Relief Law or a Bail-In Action, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above as of
the effective date of such status shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender as of
the date established therefor by the Administrative Agent in a written notice of
such determination to the Company, each LC Issuer and each Lender promptly
following such determination.

“Designated Jurisdiction” means any country or territory targeted by any
Sanction that broadly prohibit dealings with such country or territory
(currently, Crimea, Cuba, Iran, North Korea and Syria).

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a Subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 and the
regulations thereunder, each as may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

10



--------------------------------------------------------------------------------

“ERISA Event” shall mean (a) any Reportable Event, other than those for which
notice is waived; (b) any failure by any Plan to satisfy the minimum funding
standard (within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, in each case, whether or not waived; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA, of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) a determination that any Plan is, or is reasonably expected to be, in
“at-risk” status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4)
of the Code), (e) the incurrence by the Company or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal from any Multiemployer Plan; (f) the
receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan or the institution by PBGC
of proceedings to terminate a Plan; (h) any event or conditions which
constitutes grounds under 4042 of ERISA for the termination of, or the
appointments of a trustee to administer, any Plan; (i) the receipt by the
Company or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA or in “endangered” or “critical” status, within the meaning of
Section 432 of the Code or Section 305 of ERISA; (j) the occurrence of a
“prohibited transaction” (as defined in Section 4975 of the Code or Section 406
of ERISA) with respect to which the Company or any ERISA Affiliate is a
“disqualified person” (within the meaning of Section 4975 of the Code) or a
“party in interest” (within the meaning of Section 406 of ERISA), or with
respect to which the Company or any such ERISA Affiliate could otherwise be
liable; and (k) failure to comply with the applicable requirements of Sections
412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of
ERISA in respect of any Plan.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.”

“Euro” or “€” shall mean the single currency of the Participating Member States.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Eurocurrency Rate in accordance with the
provisions of Article II.

 

11



--------------------------------------------------------------------------------

“Eurocurrency Rate” shall mean:

(a) for any Interest Period with respect to a Eurocurrency Loan, (i) denominated
in US Dollars, Euro, Sterling or Yen, the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”) or a comparable or successor rate, which rate
is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (“LIBOR Screen Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, for deposits in
the relevant currency (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period; or (ii) denominated in Canadian
dollars, the rate per annum equal to the Canadian Dealer Offered Rate (“CDOR”),
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 10:00 a.m., Toronto,
Ontario time, on the first day of such Interest Period (or if such day is not a
Business Day, then on the immediately preceding Business Day with a term
equivalent to such Interest Period); and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at approximately 11:00 a.m., London time
determined two Business Days prior to such date for US Dollar deposits with a
term of one month commencing that day;

provided that to the extent a comparable or successor LIBOR Screen Rate is
approved by the Administrative Agent in connection herewith, the approved rate
shall be applied in a manner consistent with market practice; provided, further
that to the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. In no event shall
LIBOR or CDOR be less than zero.

“Event of Default” shall have the meaning assigned to such term in Article VI.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to the Recipient or required to be withheld or deducted from a payment
to a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case that are
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, US Federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.21(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender

 

12



--------------------------------------------------------------------------------

immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.20(g) and (d) any US Federal
withholding Taxes imposed under FATCA. For purposes of this definition, a Lender
shall be deemed to have acquired its interest in any Revolving Loan at the time
it acquired the Commitment pursuant to which it made such Revolving Loan.

“Existing Credit Agreement” shall have the meaning assigned to such term in the
preamble to this Agreement.

“Existing Roll-Over Letters of Credit” shall mean those letters of credit
heretofore issued by a LC Issuer pursuant to the Existing Credit Agreement that
are described on Schedule 1.01(B) and outstanding on the Extension Date (as it
shall be updated prior to the Extension Date by the Borrowers and the
Administrative Agent), which shall be deemed to constitute a Letter of Credit
issued hereunder on the Extension Date.

“Extension Date” shall mean the date all of the conditions precedent in
Section 5 of the First Amendment and Section 4.02 hereof are satisfied or waived
in accordance with Section 9.07(b).

“Fair Value”, when used with respect to property, shall mean the fair value as
determined in good faith by the Board of Directors of the Company.

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations thereunder or official interpretations thereof.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fees” shall mean the Commitment Fees, the LC Participation Fees and the
Administrative Fees.

“Financial Officer” of any corporation shall mean the chief financial officer,
principal accounting officer, treasurer, associate or assistant treasurer or
director of treasury services of such corporation.

 

13



--------------------------------------------------------------------------------

“First Amendment” shall mean that certain First Amendment to Five-Year Revolving
Credit Facility Agreement dated as of the First Amendment Effective Date, among
the Borrowers, the Lenders party thereto and the Administrative Agent.

“First Amendment Effective Date” shall mean March 29, 2018.

“GAAP” shall mean generally accepted accounting principles in the United States,
applied on a consistent basis.

“Global Tranche Commitment” shall mean, with respect to each Global Tranche
Lender, the commitment of such Global Tranche Lender to make Global Tranche
Revolving Loans pursuant to Section 2.01(a) and to acquire participations in
Global Tranche Letters of Credit hereunder, expressed as an amount representing
the maximum aggregate amount of such Global Tranche Lender’s Global Tranche
Credit Exposure, as such commitment may be reduced or increased from time to
time pursuant to Section 2.12 or assignments by or to such Global Tranche Lender
pursuant to Section 9.04. The initial amount of each Global Tranche Lender’s
Global Tranche Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption pursuant to which such Global Tranche Lender shall have assumed
its Global Tranche Commitment, as the case may be. The aggregate amount of
Global Tranche Commitments on the Extension Date is US$750,000,000.

“Global Tranche Credit Exposure” shall mean, with respect to any Global Tranche
Lender at any time, the sum of (a) the aggregate amount of the US Dollar
Equivalents of such Global Tranche Lender’s outstanding Global Tranche Revolving
Loans and (b) such Global Tranche Lender’s Global Tranche LC Exposure.

“Global Tranche LC Disbursement” shall mean an LC Disbursement in respect of a
Global Tranche Letter of Credit.

“Global Tranche LC Exposure” shall mean, at any time, the sum of (a) the undrawn
amounts of all outstanding Global Tranche Letters of Credit at such time plus
(b) the amounts of all Global Tranche LC Disbursements that have not yet been
reimbursed by or on behalf of the applicable Borrowers at such time. The Global
Tranche LC Exposure of any Lender at any time shall be its Global Tranche
Percentage of the aggregate Global Tranche LC Exposure at such time. For
purposes of determining the Global Tranche LC Exposure at any time, the amount
of any Global Tranche Letter of Credit that, by its terms or the terms of any
letter of credit application related thereto, provides for one or more automatic
increases in the stated amount thereof shall be deemed to be the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time. For all
purposes of this Agreement, if on any date of determination a Global Tranche
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

14



--------------------------------------------------------------------------------

“Global Tranche Lender” shall mean a Lender with a Global Tranche Commitment or
a Global Tranche Credit Exposure.

“Global Tranche Lending Office” shall mean, with respect to any Global Tranche
Lender, such office(s) as such Lender (or any Affiliate of such Lender) shall
have specified from time to time as its “Global Tranche Lending Office(s)” by
notice to the Company and the Administrative Agent. A Global Tranche Lender may
designate different Global Tranche Lending Offices for Loans to Global Tranche
Borrowers in different jurisdictions.

“Global Tranche Letter of Credit” shall mean a Letter of Credit designated as
such by the Company in accordance with Section 2.06.

“Global Tranche Percentage” shall mean, with respect to any Global Tranche
Lender at any time, the percentage of the aggregate Global Tranche Commitments
represented by such Global Tranche Lender’s Global Tranche Commitment at such
time. If the Global Tranche Commitments have expired or been terminated, the
Global Tranche Percentages shall be determined on the basis of the Global
Tranche Commitments most recently in effect, giving effect to any assignments.

“Global Tranche Revolving Loans” shall mean Loans made by the Global Tranche
Lenders pursuant to Section 2.01(a). Each Global Tranche Revolving Loan
denominated in US Dollars shall be a Eurocurrency Loan or, at the request of the
applicable Borrower as provided herein, a Base Rate Loan. Each Global Tranche
Revolving Loan denominated in an Alternative Currency shall be a Eurocurrency
Loan.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guaranteed Obligations” shall mean the principal of and interest on the Loans
made to, and the due and punctual performance of all other obligations, monetary
or otherwise of, the Borrowing Subsidiaries hereunder or under any other Loan
Document.

“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.22(b).

“Increasing Lender” shall have the meaning assigned to such term in
Section 2.22(a).

“Indebtedness” of any person shall mean all indebtedness representing money
borrowed, all obligations of such person evidenced by notes, bonds, debentures
or other similar instruments, or the deferred purchase price of property (other
than trade accounts payable) or any capitalized lease obligation, which in any
case is created,

 

15



--------------------------------------------------------------------------------

assumed, incurred or guaranteed in any manner by such corporation or for which
such corporation is responsible or liable (whether by agreement to purchase
indebtedness of, or to supply funds to or invest in, others or otherwise);
provided, that solely for purposes of the definition of Consolidated Total Debt,
Indebtedness shall exclude Special Securities to the extent of any portion
thereof that would not account for greater than 15% of Consolidated Total
Capitalization.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Company or any other Borrower under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

“Information” shall have the meaning assigned to such term in Section 9.17.

“Initial Borrowing” shall have the meaning assigned to such term in
Section 2.22(b).

“Insurance Subsidiaries” shall mean those Subsidiaries set forth on
Schedule 1.01(A) hereto and any future Subsidiaries principally engaged in one
or more of the property, casualty, life insurance and financial services
businesses.

“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” shall mean (a) with respect to any Base Rate Loan, the
last Business Day of each March, June, September and December and the Maturity
Date; (b) with respect to any Eurocurrency Loan, the last day of each Interest
Period applicable thereto and, in the case of a Eurocurrency Loan with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date for such Loan had successive Interest Periods of
three months’ duration been applicable to such Loan and, in addition, the date
of any prepayment of such Loan or conversion of such Loan to a Loan of a
different Type or Interest Period.

“Interest Period” shall mean as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter, as the applicable Borrower may elect; provided, however, that
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

 

16



--------------------------------------------------------------------------------

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

“Joinder Agreement” shall have the meaning assigned to such term in the Secured
Letter of Credit Agreement.

“JPMCB” shall mean JPMorgan Chase Bank, N.A.

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.16(b).

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“LC Commitment” shall mean (a) in the case of Bank of America, US$20,000,000,
(b) in the case of JPMCB, US$20,000,000, (c) in the case of Citi, US$20,000,000,
(d) in the case of Wells Fargo, US$20,000,000, (e) in the case of US Bank,
US$20,000,000 and (f) in the case of any other LC Issuer, the amount set forth
in such LC Issuer’s LC Issuer Agreement.

“LC Exposure” means a Global Tranche LC Exposure or a US Tranche LC Exposure.

“LC Disbursement” shall mean a payment made by an LC Issuer pursuant to a Letter
of Credit.

“LC Issuer” shall mean (i) Bank of America, JPMCB, Citi, Wells Fargo and US Bank
and such other Lenders as may become LC Issuers hereunder from time to time by
entering into LC Issuer Agreements with the Company, each in its capacity as an
issuer of Letters of Credit hereunder, and the successors of any such person in
such capacity as provided in Section 2.06(k) and (ii) for purposes of Existing
Roll-Over Letters of Credit, the LC Issuer set forth on Schedule 1.01(B). Any LC
Issuer may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such LC Issuer, in which case the term “LC Issuer” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“LC Issuer Agreement” shall mean an LC Issuer Agreement between an LC Issuer,
the Administrative Agent and the Company substantially in the form of Exhibit E.

“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.07(b).

 

17



--------------------------------------------------------------------------------

“LC Security Account” shall mean an account established and maintained by a
Borrower or a Subsidiary with a Collateral Custodian at an office in the State
of New York for the deposit of Collateral, and over which account and all
Collateral in such account the Administrative Agent shall have control and the
right to issue entitlement orders (as such terms are defined in the Uniform
Commercial Code of the State of New York) pursuant to arrangements reasonably
satisfactory to the Administrative Agent.

“Lender Affiliate” shall mean, (a) with respect to any Lender, (i) an Affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lenders” shall mean the persons listed on Schedule 2.01 and any other person
that shall have become a Lender pursuant to an Assignment and Assumption or
Section 2.22, other than any such person that shall have ceased to be a party
hereto pursuant to an Assignment and Assumption.

“Lending Office” shall mean a Global Tranche Lending Office or a US Tranche
Lending Office.

“Letter of Credit” shall mean a Global Tranche Letter of Credit or a US Tranche
Letter of Credit. Each Existing Roll-Over Letter of Credit shall be deemed to
constitute a Letter of Credit issued hereunder on the Extension Date for all
purposes of the Loan Documents.

“Letter of Credit Application” shall mean an application and agreement for the
issuance, amendment, renewal or extension of a Letter of Credit in the form from
time to time in use by the applicable LC Issuer.

“Letter of Credit Expiration Date” shall mean the date that is the first
anniversary of the Maturity Date.

“LIBOR” shall have the meaning assigned to such term in the definition of
“Eurocurrency Rate.”

“LIBOR Screen Rate” shall have the meaning assigned to such term in the
definition of “Eurocurrency Rate.”

“LIBOR Successor Rate” shall have the meaning assigned to such term in
Section 2.15(c).

“LIBOR Successor Rate Conforming Changes” shall have the meaning assigned to
such term in Section 2.15(c).

 

18



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any property or asset, any mortgage, deed of
trust, lien, pledge, security interest, charge or other encumbrance on, of or in
such property or asset.

“Loan” shall mean a Revolving Loan, whether made as a Eurocurrency Loan or a
Base Rate Loan as permitted hereby.

“Loan Documents” shall mean this Agreement, the Borrowing Subsidiary Agreements,
any promissory notes issued pursuant to Section 9.04(j), the Secured Letter of
Credit Agreement, any Joinder Agreements entered into pursuant to
Section 2.06(q) and any LC Issuer Agreements.

“London Banking Day” shall mean any day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London interbank
market.

“Margin Regulations” shall mean Regulations T, U and X of the Board as from time
to time in effect, and all official rulings and interpretations thereunder or
thereof.

“Margin Stock” shall have the meaning given such term under Regulation U of the
Board.

“Material Adverse Effect” shall mean a materially adverse effect on the
business, assets, operations or condition, financial or otherwise, of the
Company and its Subsidiaries taken as a whole.

“Material Subsidiary” shall mean any Subsidiary that has total assets
(including, without limitation, capital stock of its subsidiaries) in excess of
10% of the total assets of the Company and its Subsidiaries on a consolidated
basis (based upon and as of the date of the Company’s most recent combined or
consolidated balance sheet furnished pursuant to Section 3.05 or 5.03). In the
event that the aggregate total assets of the Material Subsidiaries represents
less than 80% of the consolidated total assets of the Company and its
Subsidiaries (as reported on the Company’s most recent combined or consolidated
balance sheet furnished pursuant to Section 3.05 or 5.03), the Company shall
promptly designate an additional Subsidiary or Subsidiaries as Material
Subsidiaries in order that, after such designation, the aggregate total assets
of the Material Subsidiaries represent at least 80% of the consolidated total
assets of the Company and its Subsidiaries (as reported on the Company’s most
recent combined or consolidated balance sheet furnished pursuant to Section 3.05
or 5.03).

“Maturity Date” shall mean the earlier of March 29, 2023, and the date of
termination in whole of the Commitments pursuant to Section 2.12 or Article VI.

“Minimum Amount” shall have the meaning assigned to such term in Section 5.14.

 

19



--------------------------------------------------------------------------------

“Moody’s” shall mean Moody’s Investors Service, Inc. or any of its successors.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Non-Defaulting Lender” shall mean, at any time, any Lender that is not a
Defaulting Lender at such time.

“Non-Extension Notice Date” shall have the meaning assigned to such term in
Section 2.06(c).

“Non-Operating Indebtedness” of any person shall mean, at any date, all
Indebtedness (other than Operating Indebtedness) of such person.

“Non-US Lender” shall have the meaning assigned to such term in
Section 2.20(g)(ii)(B).

“Notice of Objection” shall have the meaning assigned to such term in
Section 9.15.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Operating Indebtedness” of any person shall mean, at any date, without
duplication, any obligations of such person (a) incurred in connection with
repurchase agreements and securities lending, (b) to the extent the proceeds of
which are used to fund discrete customer-related assets or pools of assets (and
related hedge instruments and capital) that are at least notionally segregated
from other assets and have sufficient cash flow to pay principal and interest
thereof, with insignificant risk of other assets of the Company and its
Subsidiaries being called upon to make such principal and interest payments or
(c) excluded entirely from financial leverage by both S&P and Moody’s in their
evaluation of such person.

“Other Connection Taxes” shall mean with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall have the meaning assigned to such term in Section 2.20(b).

 

20



--------------------------------------------------------------------------------

“Ownership Interests” shall have the meaning assigned to such term in
Section 5.11.

“Participant Register” shall have the meaning set forth in Section 9.04(f).

“Participating Member State” shall mean any member state of the European Union
that adopts or has adopted, and has not replaced, the Euro as its lawful
currency.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor entity performing similar functions.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership or government, or any agency or
political subdivision thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) maintained for employees of the Company or any ERISA Affiliate subject to
the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any Borrower or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 5.03.

“Preferred Stock” shall mean any capital stock entitled by its terms to a
preference (a) as to dividends or (b) upon a distribution of assets.

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Quarterly Statement” shall mean, with respect to any Restricted Subsidiary, the
Quarterly Statement of such Restricted Subsidiary required to be filed with the
Applicable Insurance Regulatory Authority in accordance with state law,
including any exhibits, schedules, certificates or actuarial opinions filed or
delivered therewith.

“Rating Agencies” shall mean Moody’s and S&P.

“Ratings” shall mean the ratings from time to time established by the Rating
Agencies for senior, unsecured, non-credit-enhanced long-term debt of the
Company.

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender (or
Transferee) and (c) any LC Issuer, as applicable.

“Register” shall have the meaning given such term in Section 9.04(d).

 

21



--------------------------------------------------------------------------------

“Reportable Event” shall mean any reportable event as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan .

“Required Lenders” shall mean, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the aggregate
Revolving Credit Exposures and unused Commitments at such time.

“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation, the general counsel or chief legal
officer of such corporation and any other officer or similar official of such
corporation responsible for the administration of the obligations of such
corporation in respect of this Agreement or, solely for purposes of giving
notices pursuant to Article II, any other officer or employee of the applicable
entity designated in or pursuant to an agreement between the applicable entity
and the Administrative Agent.

“Restricted Subsidiary” shall mean any Subsidiary which is incorporated in any
state of the United States or in the District of Columbia and which is a
regulated insurance company principally engaged in one or more of the property,
casualty, life insurance and financial services businesses and which has total
assets representing 10% or more of the total assets of the Company and its
consolidated Subsidiaries (including such Subsidiary), in each case as set forth
on the most recent fiscal year-end balance sheets of such Subsidiary and the
Company and its consolidated Subsidiaries, respectively, and computed in
accordance with GAAP or SAP. Such Subsidiary must be designated a Restricted
Subsidiary in a notice delivered by the Company and certified by a Responsible
Officer to the Administrative Agent for distribution to the Lenders. In the
event that the aggregate total assets of the Restricted Subsidiaries represent
less than 80% of the total assets of the Company and its consolidated
Subsidiaries, a Responsible Officer shall promptly designate an additional
Subsidiary or Subsidiaries (whether or not such Subsidiaries are regulated
insurance companies principally engaged in one or more of the property,
casualty, life insurance and financial services businesses) as Restricted
Subsidiaries in order that, after such designations, the aggregate total assets
of the Restricted Subsidiaries represent at least 80% of the total assets of the
Company and its consolidated Subsidiaries; provided that all Subsidiaries with
total assets of 10% or more of the total assets of the Company and its
consolidated Subsidiaries have previously been designated as Restricted
Subsidiaries.

“Revaluation Date” shall mean, with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Loan
denominated in an Alternative Currency pursuant to Section 2.05, and (iii) such
additional dates as the Administrative Agent shall reasonably determine or the
Required Lenders shall require.

“Revolving Borrowing” shall mean a Global Tranche Revolving Borrowing or a US
Tranche Revolving Borrowing.

 

22



--------------------------------------------------------------------------------

“Revolving Borrowing Request” shall mean a request made pursuant to Section 2.04
in the form of Exhibit A hereto or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the applicable
Borrower.

“Revolving Credit Exposure” shall mean a Global Tranche Credit Exposure or a US
Tranche Credit Exposure.

“Revolving Loan” shall mean a Global Tranche Revolving Loan or a US Tranche
Revolving Loan.

“Same Day Funds” shall mean (a) with respect to disbursements and payments in US
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable LC Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Sanction(s)” means any international economic sanction administered or enforced
by the federal government of the United States (including without limitation,
OFAC), the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.

“S&P” shall mean Standard and Poor’s Financial Services LLC, a subsidiary of
McGraw Hill Financial, Inc. or any of its successors.

“SAP” shall mean, with respect to any Insurance Subsidiary, the accounting
principles and procedures prescribed or permitted by the Applicable Insurance
Regulatory Authority applied on a basis consistent with those that are indicated
in Section 1.02.

“SEC” shall mean the Securities and Exchange Commission or any of its
successors.

“Secured Letter of Credit” shall mean a Letter of Credit designated as such by
the Company as provided in Section 2.06(q).

“Secured Letter of Credit Agreement” shall mean a Secured Letter of Credit
Agreement substantially in the form of Exhibit F hereto, with such modifications
thereto as the Company and the Administrative Agent shall agree upon.

“Special Securities” shall mean any of the following issued by the Borrower,
(a) redeemable preferred securities that are not redeemable, whether mandatorily
or at the option of the holder thereof, sooner than the tenth anniversary of the
date of determination, (b) junior subordinated debentures outstanding on the
First Amendment Effective Date that (i) are subordinated in right of payment to
the Loans and (ii) do not mature and are not redeemable, mandatorily or at the
option of the holder

 

23



--------------------------------------------------------------------------------

thereof, prior to the date that is 90 days following the latest Maturity Date
under this Agreement and (c) any other securities issued on or after the First
Amendment Effective Date that at the time of determination would be (in
accordance with S&P’s methodology as in effect on the First Amendment Effective
Date or, if later, the date of issuance of such securities, but applying such
methodology to the terms of such securities, including maturity, as in effect on
the date of determination) classified as possessing “intermediate equity
content” (either strong or adequate) or “high equity content” by S&P (or the
equivalent classification then in effect).

“Spot Rate” for a currency shall mean the rate determined by the Administrative
Agent to be the rate quoted by the person acting in such capacity as the spot
rate for the purchase by such person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent or such LC
Issuer may obtain such spot rate from another financial institution designated
by the Administrative Agent if the person acting in such capacity does not have
as of the date of determination a spot buying rate for any such currency.

“Standard Letter of Credit” shall mean a Letter of Credit that is not a Secured
Letter of Credit.

“Statement of Actuarial Opinion” shall mean, with respect to the Restricted
Subsidiaries, the Statement of Actuarial Opinion required to be filed with the
Applicable Insurance Regulatory Authority in accordance with state law or, if
such Applicable Insurance Regulatory Authority shall no longer require such a
statement, information equivalent to that required to be included in the
Statement of Actuarial Opinion that was filed immediately prior to the time such
statement was no longer required.

“Sterling” or “£” shall mean the lawful currency of the United Kingdom.

“subsidiary” shall mean, with respect to any person (the “parent”), any
corporation, association or other business entity of which securities or other
ownership interests representing more than 50% of the ordinary voting power are,
at the time as of which any determination is being made, owned or controlled by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” shall mean a subsidiary of the Company.

“Subsequent Borrowings” shall have the meaning assigned to such term in
Section 2.22(b).

“Talcott Sale” shall mean the consummation of the transactions contemplated by
that certain Stock and Asset Purchase Agreement dated as of December 3, 2017 by
and among Hartford Holdings, Inc., the Company, Hopmeadow Acquisition, Inc.,
Hopmeadow Holdings, LP and Hopmeadow Holdings GP LLC.

 

24



--------------------------------------------------------------------------------

“TARGET2” shall mean the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system which utilizes a single shared platform and
which was launched on November 19, 2007.

“TARGET Day” shall mean any day on which TARGET2 (or, if such payment system
ceases to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, withholdings (including backup withholding) or
other charges (other than accounting charges that do not require any payment by
the Person subject thereto) imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Threshold Amount” shall have the meaning assigned to such term in Section 5.14.

“Tranche” shall mean a category of Commitments and extensions of credit
thereunder. For purposes hereof, each of the following shall comprise a separate
Tranche: (a) the Global Tranche Commitments, the Global Tranche Revolving Loans
and participations in Letters of Credit attributable to the Global Tranche
Commitments (the “Global Tranche”) and (b) the US Tranche Commitments, the US
Tranche Revolving Loans and participations in Letters of Credit attributable to
the US Tranche Commitments (the “US Tranche”).

“Tranche Percentage” shall mean a Global Tranche Percentage or a US Tranche
Percentage.

“Transactions” shall have the meaning assigned to such term in Section 3.02.

“Transferee” shall mean, in respect of any Lender, any transferee or assignee of
interests of such Lender, including of a participation in such interests.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined and the currency in which such Loan or the Loans
comprising such Borrowing are denominated. For purposes hereof, “Rate” shall
include the Eurocurrency Rate and the Base Rate, and currency shall include US
Dollars and any Alternative Currency.

“US Bank” shall mean U.S. Bank National Association.

“USA Patriot Act” shall mean the USA Patriot Improvement and Reauthorization
Act, Title III of Pub. L. 109-177, signed in law March 9, 2009, as amended from
time to time.

 

25



--------------------------------------------------------------------------------

“US Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in US Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in US
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of US Dollars with such Alternative Currency.

“US Dollars” or “US$” shall mean the lawful currency of the United States of
America.

“US Person” shall mean any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“US Tranche Commitment” shall mean, with respect to each US Tranche Lender, the
commitment of such US Tranche Lender to make US Tranche Revolving Loans pursuant
to Section 2.01(b) and to acquire participations in US Tranche Letters of Credit
hereunder, expressed as an amount representing such US Tranche Lender’s maximum
US Tranche Credit Exposure hereunder, as such commitment may be reduced or
increased from time to time pursuant to Section 2.12 or assignments by or to
such US Tranche Lender pursuant to Section 9.04. The initial amount of each US
Tranche Lender’s US Tranche Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such US Tranche Lender shall have
assumed its US Tranche Commitment, as the case may be. The aggregate amount of
US Tranche Commitments on the Extension Date is US$0.00.

“US Tranche Credit Exposure” shall mean, with respect to any US Tranche Lender
at any time, the aggregate amount of (a) such US Tranche Lender’s outstanding US
Tranche Revolving Loans and (b) such US Tranche Lender’s US Tranche LC Exposure.

“US Tranche LC Disbursement” shall mean an LC Disbursement in respect of a US
Tranche Letter of Credit.

“US Tranche LC Exposure” shall mean, at any time, the sum of (a) the undrawn
amounts of all outstanding US Tranche Letters of Credit at such time plus
(b) the amounts of all US Tranche LC Disbursements that have not yet been
reimbursed by or on behalf of the applicable Borrowers at such time. The US
Tranche LC Exposure of any Lender at any time shall be its US Tranche Percentage
of the aggregate US Tranche LC Exposure at such time. For purposes of
determining the US Tranche LC Exposure at any time, the amount of any US Tranche
Letter of Credit that, by its terms or the terms of any Letter of Credit
Application related thereto, provides for one or more automatic increases in the
stated amount thereof shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time. For all purposes of this
Agreement, if on any date of determination a US Tranche Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

 

26



--------------------------------------------------------------------------------

“US Tranche Lender” shall mean a Lender with a US Tranche Commitment or a US
Tranche Credit Exposure.

“US Tranche Lending Office” shall mean, with respect to any US Tranche Lender,
such office(s) as such Lender (or any Affiliate of such Lender) shall have
specified from time to time as its “US Tranche Lending Office(s)” by notice to
the Company and the Administrative Agent.

“US Tranche Letter of Credit” shall mean a Letter of Credit designated as such
by the Company in accordance with Section 2.06.

“US Tranche Percentage” shall mean, with respect to any US Tranche Lender at any
time, the percentage of the aggregate US Tranche Commitments represented by such
US Tranche Lender’s US Tranche Commitment at such time. If the US Tranche
Commitments have expired or been terminated, the US Tranche Percentages shall be
determined on the basis of the US Tranche Commitments most recently in effect,
giving effect to any assignments.

“US Tranche Revolving Loans” shall mean Loans made by the US Tranche Lenders
pursuant to Section 2.01(b). Each US Tranche Revolving Loan shall be a
Eurocurrency Loan or a Base Rate Loan.

“Voting Shares” shall mean, as to shares of a particular corporation,
outstanding shares of stock of any class of such corporation entitled to vote in
the election of directors, excluding shares entitled so to vote only upon the
happening of some contingency.

“Wells Fargo” shall mean Wells Fargo Bank, National Association.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title VI of ERISA.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.”

“Yen” or “¥” shall mean the lawful currency of Japan.

SECTION 1. 02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to

 

27



--------------------------------------------------------------------------------

be followed by the phrase “without limitation”. All references herein to
Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP or, to the extent such terms apply to an Insurance
Subsidiary, SAP, in each case as in effect from time to time; provided that if
at any time any change in GAAP or SAP would affect the computation of any
requirement set forth in any Loan Document, and either the Borrowers or the
Required Lenders shall so request (whether before or at any time after such
change), the Administrative Agent, the Lenders and the Borrowers shall negotiate
in good faith to amend such requirement to preserve the original intent thereof
in light of such change in GAAP or SAP (subject to the approval of the Required
Lenders); provided further that, until so amended, such requirement shall
continue to be computed in accordance with GAAP or SAP, as applicable, as in
effect immediately prior to such change therein.

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Global Tranche Commitments. Subject to the terms
and conditions set forth herein, each Global Tranche Lender agrees to make
Global Tranche Revolving Loans denominated in US Dollars or any Alternative
Currency to the Borrowers from time to time during the Availability Period in
principal amounts at any time outstanding that will not result in (i) the
aggregate Global Tranche Credit Exposures exceeding the aggregate Global Tranche
Commitments, (ii) the Global Tranche Credit Exposure of any Lender exceeding its
Global Tranche Commitment or (iii) the aggregate Revolving Credit Exposures
exceeding the aggregate Commitments. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Global Tranche Revolving Loans.

(b) US Tranche Commitments. Subject to the terms and conditions set forth
herein, each US Tranche Lender agrees to make US Tranche Revolving Loans
denominated in US Dollars to the Borrowers from time to time during the
Availability Period in principal amounts at any time outstanding that will not
result in (i) the aggregate US Tranche Credit Exposures exceeding the aggregate
US Tranche Commitments, (ii) the US Tranche Credit Exposure of any Lender
exceeding its US Tranche Commitment or (iii) the aggregate Revolving Credit
Exposures exceeding the aggregate Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow US Tranche Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Global Tranche Revolving Loan shall
be made as part of a Global Tranche Borrowing consisting of Global Tranche
Revolving Loans of the same Type and currency made by the Global Tranche Lenders
ratably in accordance with their respective Global Tranche Commitments. Each US
Tranche Revolving Loan shall be made as part of a US Tranche Borrowing
consisting of US Tranche Revolving Loans of the same Type made by the US

 

28



--------------------------------------------------------------------------------

Tranche Lenders ratably in accordance with their respective US Tranche
Commitments. The failure of any Lender to make any Revolving Loan shall not in
itself relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender).

(b) Subject to Section 2.11, (i) each Revolving Borrowing denominated in US
Dollars shall be comprised entirely of Eurocurrency Loans or Base Rate Loans and
(ii) each Revolving Borrowing denominated in any Alternative Currency shall be
comprised entirely of Eurocurrency Loans. Each Lender at its option may make any
Loan or issue any Letter of Credit by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan or issue such Letter of Credit;
provided that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement. Borrowings of more than one Type may be outstanding at the same time.
For purposes of the foregoing, Borrowings of different Tranches, denominated in
different currencies or having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum. At the time that
each Base Rate Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of US$5,000,000 and not less than US$20,000,000;
provided that a Base Rate Borrowing under any Tranche may, subject to
Section 2.01(a)(iii) or Section 2.01(b)(iii), as the case may be, be in an
aggregate amount that is equal to the entire unused balance of the Commitments
under such Tranche or in the amount that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e).

(d) Notwithstanding any other provision of this Agreement, (i) no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity Date
and (ii) after giving effect to all Revolving Borrowings, all conversions of
Revolving Loans from one Type to another, and all continuations of Revolving
Loans as the same Type, there shall be no more than 10 Interest Periods in
effect in respect of the credit facility established hereunder.

(e) Subject to Section 2.05, each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds in the applicable currency to the Administrative Agent’s Office, not later
than (i) in the case of a Loan in US Dollars, 12:00 noon, New York City time and
(ii) in the case of a Loan in an Alternative Currency, the Applicable Time, and
the Administrative Agent shall as promptly as reasonably practicable credit the
amounts so received to the account or accounts specified from time to time in
one or more notices delivered by the Company to the Administrative Agent;
provided that Base Rate Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the applicable LC Issuer. If a Borrowing shall not occur

 

29



--------------------------------------------------------------------------------

on the proposed date thereof because any condition precedent herein specified
shall not have been met, the Administrative Agent shall return the amounts so
received to the respective Lenders. Revolving Loans shall be made by the Lenders
pro rata in accordance with their applicable Commitments as provided in
Section 2.17. Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with this paragraph (e) and the Administrative Agent may, in reliance
upon such assumption, make available to the applicable Borrower on such date a
corresponding amount in the required currency. If and to the extent that such
Lender shall not have made such portion available to the Administrative Agent,
such Lender and the applicable Borrower severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon in such currency, for each day from the date such amount is
made available to such Borrower until the date such amount is repaid to the
Administrative Agent at (i) in the case of such Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Lender, the greater of the Federal Funds Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation. If such Lender shall repay to the Administrative Agent
such corresponding amount, such amount shall constitute such Lender’s Loan as
part of such Borrowing for purposes of this Agreement.

SECTION 2.03. [Reserved.]

SECTION 2.04. Revolving Borrowing Procedure. In order to request a Revolving
Borrowing, a Borrower shall hand deliver or telecopy to the Administrative
Agent’s Office a duly completed Revolving Borrowing Request (i) in the case of a
Eurocurrency Borrowing denominated in US Dollars, not later than 10:30 a.m., New
York City time, three Business Days before such Borrowing, (ii) in the case of a
Eurocurrency Borrowing denominated in an Alternative Currency, not later than
10:30 a.m., New York City time, four Business Days before such Borrowing and
(iii) in the case of a Base Rate Borrowing (including a Base Rate Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e)), not later than 10:30 a.m., New York City time, on the day of
such Borrowing. Such notice shall be irrevocable and shall in each case specify
(A) the amount and currency of the Borrowing then being requested, (B) if such
Borrowing is to be denominated in US Dollars, whether such Borrowing is to be a
Eurocurrency Borrowing or a Base Rate Borrowing; (C) the date of such Borrowing
(which shall be a Business Day) and the amount thereof; and (D) if such
Borrowing is to be a Eurocurrency Borrowing, the Interest Period with respect
thereto. If no election as to the currency of the Borrowing is specified, then
the requested Borrowing shall be denominated in US Dollars. If no election as to
the Type of Borrowing is specified for a Borrowing denominated in US Dollars,
then the requested Borrowing shall be a Base Rate Borrowing. If no Interest
Period with respect to any Eurocurrency Borrowing is specified in any such
notice, then the Borrower shall be deemed to have selected an Interest Period of
one month’s duration. Notwithstanding any other provision of this Agreement to
the contrary, no

 

30



--------------------------------------------------------------------------------

Revolving Borrowing shall be requested if the Interest Period with respect
thereto would end after the Maturity Date. The Administrative Agent shall
promptly advise each of the Lenders of any notice given pursuant to this
Section 2.04 and of each Lender’s portion of the requested Borrowing.

SECTION 2.05. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Revolving Borrowing Request and, in
the case of a Eurocurrency Borrowing, shall have an initial Interest Period as
specified in such Revolving Borrowing Request. Thereafter, the applicable
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section and on terms consistent with
the other provisions of this Agreement. The Borrower may elect different options
with respect to different portions of the applicable affected Borrowing, in
which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, a Borrower shall notify the
Administrative Agent’s Office of such election by telephone by the time and date
that a Revolving Borrowing Request would be required under Section 2.04 if such
Borrower were requesting a Borrowing of the currency and Type resulting from
such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent’s Office of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by a Financial Officer on behalf of the applicable Borrower.
Notwithstanding any other provision of this Section, a Borrower shall not be
permitted to (i) change the currency of any Borrowing or (ii) elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d).

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) the Type of the resulting Borrowing; and

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

31



--------------------------------------------------------------------------------

If by any such Interest Election Request a Borrower requests a Eurocurrency
Borrowing but does not specify an Interest Period, then such Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each affected Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period, (i) in the case of a
Eurocurrency Borrowing denominated in US Dollars, such Borrowing shall be
converted to a Base Rate Borrowing and (ii) in the case of any other
Eurocurrency Borrowing such Borrowing shall become due and payable on the last
day of such Interest Period.

(f) Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Company, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing denominated in US Dollars may be
converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing denominated in US Dollars shall be converted to a Base
Rate Borrowing at the end of the Interest Period applicable thereto and
(iii) unless repaid, each Eurocurrency Rate Revolving Borrowing denominated in
an Alternative Currency shall be continued as a Eurocurrency Rate Borrowing with
an Interest Period of one month at the end of the Interest Period applicable
thereto.

SECTION 2.06. Letters of Credit. (a) General. (i) Subject to the terms and
conditions set forth herein, (A) each LC Issuer agrees, in reliance upon the
agreements of the Lenders set forth in this Section 2.06, (1) from time to time
on any Business Day from and after the Extension Date until the earlier of the
fifth Business Day prior to the Maturity Date and the date of the termination of
the Commitments hereunder, to issue Global Tranche Letters of Credit and US
Tranche Letters of Credit (and to amend, renew or extend Letters of Credit
previously issued by it), in each case denominated in US Dollars (x) for the
account of any Borrower or (y) so long as the Company is a co-applicant with
respect to such Letter of Credit, for the account of any Subsidiary (and the
Company shall be deemed the sole account party in respect of such Letter of
Credit for purposes of this Agreement notwithstanding the listing of any
Subsidiary as an account party or applicant with respect to such Letter of
Credit), and (2) to honor drawings under the Letters of Credit in accordance
with the terms of such Letters of Credit; (B) the Global Tranche Lenders
severally agree to participate in Global Tranche Letters of Credit issued
hereunder and any drawings thereunder and (C) the US Tranche Lenders severally
agree to participate in US Tranche Letters of Credit issued hereunder and any
drawings thereunder; provided that, notwithstanding anything to the contrary
contained in this Agreement, in no event shall a Letter of Credit be issued,
amended, renewed or extended if, after giving effect thereto, (v) the aggregate
amount of the LC Exposures would exceed US$100,000,000; (w) the portion of the
LC Exposure

 

32



--------------------------------------------------------------------------------

attributable to Letters of Credit issued by the applicable LC Issuer would
exceed the LC Commitment of such LC Issuer, provided that, notwithstanding this
clause (w), each LC Issuer may elect to issue Letters of Credit in an aggregate
amount in excess of its LC Commitment pursuant to an agreement with the Company
and the Administrative Agent (the consent of the Administrative Agent not to be
unreasonably withheld); (x) in the case of a Global Tranche Letter of Credit,
the aggregate Global Tranche Credit Exposures would exceed the aggregate Global
Tranche Commitments; (y) in the case of a US Tranche Letter of Credit, the
aggregate US Tranche Credit Exposures would exceed the aggregate US Tranche
Commitments or (z) the aggregate Revolving Credit Exposures would exceed the
aggregate Commitments. Each request by a Borrower for the issuance, amendment,
renewal or extension of a Letter of Credit shall be deemed to be a
representation and warranty by such Borrower that such issuance, amendment,
renewal or extension of Letter of Credit, as so requested, complies with the
conditions set forth in the proviso to the preceding sentence. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrowers’
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrowers may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.

(ii) An LC Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such LC Issuer from issuing
such Letter of Credit, or any law applicable to such LC Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such LC Issuer shall prohibit, or request that
such LC Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such LC Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which such LC Issuer is not otherwise compensated hereunder) not in effect on
the First Amendment Effective Date, or shall impose upon such LC Issuer any
material unreimbursed loss, cost or expense which was not applicable on the
First Amendment Effective Date;

(B) the issuance of such Letter of Credit would violate one or more policies of
general applicability of such LC Issuer;

(C) except as otherwise agreed by the Administrative Agent and such LC Issuer,
such Letter of Credit is in an initial stated amount less than US$100,000; or

(D) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

 

33



--------------------------------------------------------------------------------

(iii) An LC Issuer shall not amend any Letter of Credit if such LC Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(iv) An LC Issuer shall be under no obligation to amend any Letter of Credit if
(A) such LC Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(v) An LC Issuer shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and such LC
Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article VIII with respect to any acts taken or omissions
suffered by such LC Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and any other documents pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in Article VIII
included such LC Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such LC Issuer.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable LC Issuer) to the
applicable LC Issuer and the Administrative Agent (at least two Business Days in
advance of the requested date of issuance, amendment, renewal or extension) a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of such Borrower, requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the account party or parties with respect to such Letter of
Credit, the Class of such Letter of Credit, the name and address of the
beneficiary thereof, the documents to be presented by such beneficiary in case
of any drawing thereunder, the full text of any certificate to be presented by
such beneficiary in case of any drawing thereunder and such other information as
the LC Issuer may reasonably require to prepare, amend, renew or extend such
Letter of Credit. Additionally, such Borrower also shall furnish to the LC
Issuer and the Administrative Agent such other documents and information
pertaining to such requested issuance, amendment, renewal or extension of Letter
of Credit as the LC Issuer or the Administrative Agent may reasonably require.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the Letter of Credit
Expiration Date; provided that if the applicable Borrower so requests in the
applicable Letter of Credit Application, the

 

34



--------------------------------------------------------------------------------

applicable LC Issuer shall agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”). Any such
Auto-Extension Letter of Credit must permit the LC Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. The applicable Borrower shall not be required to make a specific request
to the LC Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the LC Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the LC Issuer shall not permit any such extension
(A) beyond the Letter of Credit Expiration Date or (B) if the LC Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of this Section 2.06 or otherwise).
The Company shall cause any Letter of Credit (including any Secured Letter of
Credit) outstanding on or after the date that is five Business Days prior to the
Maturity Date to be collateralized by Collateral of the type described in clause
(a) of the definition thereof and in accordance with Section 2.06(m) on or prior
to such date and for so long as such Letter of Credit is outstanding, provided.
however, that such cash collateral shall have an Adjusted Collateral Value at
least equal to the portion of the aggregate LC Exposure attributable to such
Letter of Credit as of such date.

(d) Participations. (i) By the issuance of a Global Tranche Letter of Credit (or
an amendment to a Global Tranche Letter of Credit increasing the amount thereof)
and without any further action on the part of the applicable LC Issuer or the
Global Tranche Lenders, the LC Issuer hereby grants to each Global Tranche
Lender, and each Global Tranche Lender hereby acquires from the LC Issuer, a
participation in such Letter of Credit equal to such Lender’s Global Tranche
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Global
Tranche Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the LC Issuer, such Lender’s Global
Tranche Percentage of each LC Disbursement under such Letter of Credit made by
the LC Issuer (whether before or after the Maturity Date) and not reimbursed by
the applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
applicable Borrower for any reason. Each Global Tranche Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Global Tranche Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Global Tranche Letter of Credit, the occurrence and
continuance of a Default or reduction or termination of the Global Tranche
Commitments or any other occurrence, event or condition, whether or not similar
to any of the foregoing, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

 

35



--------------------------------------------------------------------------------

(ii) By the issuance of a US Tranche Letter of Credit (or an amendment to a US
Tranche Letter of Credit increasing the amount thereof) and without any further
action on the part of the applicable LC Issuer or the US Tranche Lenders, the LC
Issuer hereby grants to each US Tranche Lender, and each US Tranche Lender
hereby acquires from the LC Issuer, a participation in such Letter of Credit
equal to such Lender’s US Tranche Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each US Tranche Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the LC Issuer,
such Lender’s US Tranche Percentage of each LC Disbursement under such Letter of
Credit made by the LC Issuer (whether before or after the Maturity Date) and not
reimbursed by the applicable Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the applicable Borrower for any reason. Each US Tranche Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of US Tranche Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any US Tranche Letter of Credit, the occurrence and
continuance of a Default or reduction or termination of the US Tranche
Commitments or any other occurrence, event or condition, whether or not similar
to any of the foregoing, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

(iii) Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this clause (d) in respect of Global Tranche Letters
of Credit or US Tranche Letters of Credit, as applicable, is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit, the
occurrence and continuance of a Default or Event of Default, any reduction or
termination of the Commitments or any fluctuation in currency values, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Lender further acknowledges and agrees that, in
issuing, amending, renewing or extending any Letter of Credit, the applicable LC
Issuer shall be entitled to rely, and shall not incur any liability for relying,
upon the representations and warranties of the applicable Borrower made pursuant
to Section 4.01 unless, at least one Business Day prior to the time such Letter
of Credit is issued, amended, renewed or extended (or, in the case of an
automatic renewal permitted pursuant to paragraph (c) of this Section, at least
one Business Day prior to the time by which the election not to extend must be
made by the applicable LC Issuer), a majority in interest of the Lenders that
would acquire participations in such Letter of Credit pursuant to this clause
(d) shall have notified such LC Issuer (with a copy to the Administrative Agent)
in writing that, as a result of one or more events or circumstances described in
such notice, one or more of the conditions precedent set forth in
Section 4.01(b) or 4.01(c) would not be satisfied if such Letter of Credit were
then issued, amended, renewed or extended (it being understood and agreed that,
in the event any LC Issuer shall have received any such notice, it shall have no
obligation to issue, amend, renew or extend any Letter of Credit until and
unless it shall be satisfied that the events and circumstances described in such
notice shall have been cured or otherwise shall have ceased to exist).

 

36



--------------------------------------------------------------------------------

(e) Reimbursement. If an LC Issuer shall make any LC Disbursement in respect of
a Letter of Credit, the applicable Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, (i) on the Business Day
immediately following the day on which such Borrower receives notice of such LC
Disbursement, if such notice is received prior to or at 12:00 noon, New York
City time, on the day of receipt, or (ii) two Business Days after the day on
which such Borrower receives such notice, if such notice is received after 12:00
noon, New York City time, on the day of receipt; provided that the applicable
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.04 that such payment be financed with a Base Rate
Borrowing in an equivalent amount and, to the extent so financed, the obligation
of such Borrower to make such payment shall be discharged and replaced by the
resulting Base Rate Borrowing. If the applicable Borrower fails to make such
payment when due, the Administrative Agent shall notify each applicable Lender
of the applicable LC Disbursement, the payment then due from such Borrower in
respect thereof and such Lender’s Global Tranche Percentage or US Tranche
Percentage, as applicable, thereof. Promptly following receipt of such notice,
each Global Tranche Lender or US Tranche Lender, as applicable, shall pay to the
Administrative Agent its Global Tranche Percentage or US Tranche Percentage of
the payment then due from such Borrower, in the same manner as provided in
Section 2.02(e) with respect to Loans made by such Lender (and Section 2.02(e)
shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
the Administrative Agent shall promptly pay to the LC Issuer the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the applicable Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the LC
Issuer or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the LC Issuer, then to such Lenders and the LC Issuer as
their interests may appear. Any payment made by a Lender pursuant to this
paragraph to reimburse the LC Issuer for any LC Disbursement (other than the
funding of Base Rate Loans as contemplated above) shall not constitute a Loan
and shall not relieve the applicable Borrower of its obligation to reimburse
such LC Disbursement.

(f) Obligations Absolute. The obligations of the applicable Borrowers to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances,
including the following:

(i) any lack of validity or enforceability of any Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of any Letter of Credit (or any person for whom any such

 

37



--------------------------------------------------------------------------------

beneficiary or any such transferee may be acting), the LC Issuer or any other
person, whether in connection with this Agreement, the transactions contemplated
hereby or by any Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any Letter of Credit;

(iv) any payment by an LC Issuer under any Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by an LC Issuer under any Letter of Credit
to any person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of any
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.

(g) Role of LC Issuers. Each Lender and each Borrower agrees that, in making any
LC Disbursement, no LC Issuer shall have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the person executing or
delivering any such document. None of the LC Issuers, the Administrative Agent,
any of their respective Affiliates, any partners, directors, officers,
employees, agents and advisors of the foregoing nor any correspondent,
participant or assignee of any LC Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct, as determined by a final and nonappealable judgment of a court of
competent jurisdiction; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. Each Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude each Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the LC Issuers, the Administrative Agent, any of their
respective Affiliates, any partners, directors, officers, employees, agents and
advisors of the foregoing or any correspondent, participant or assignee of any
LC Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.06(f); provided, however, that

 

38



--------------------------------------------------------------------------------

anything in such clauses to the contrary notwithstanding, the applicable
Borrower may have a claim against an LC Issuer, and an LC Issuer may be liable
to such Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by such Borrower which
such Borrower proves were caused by the LC Issuer’s willful misconduct or gross
negligence or the LC Issuer’s willful failure to pay under any Letter of Credit
issued for its account after the presentation to it by the beneficiary of a
sight draft and any certificate strictly complying with the terms and conditions
of a Letter of Credit. In furtherance and not in limitation of the foregoing, an
LC Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, and the LC Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(h) Disbursement Procedures. Each LC Issuer shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by it. The LC Issuer shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the LC Issuer has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve such Borrower of its
obligation to reimburse the LC Issuer and the Lenders with respect to any such
LC Disbursement at the time it is required to do so under paragraph (e) of this
Section.

(i) Interim Interest. If an LC Issuer shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date on which such LC Disbursement
is made to but excluding the date on which such Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to Base Rate Loans; provided
that, if such Borrower fails to reimburse such LC Disbursement (including with
the proceeds of a Base Rate Borrowing) at the time required under paragraph (e)
of this Section, then Section 2.10 shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the applicable LC Issuer, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the LC Issuer shall be for the
account of such Lender to the extent of such payment.

(j) Replacement of LC Issuers. Each LC Issuer may be replaced at any time by
written agreement among the Company, the Administrative Agent, the replaced LC
Issuer and the successor LC Issuer. The Administrative Agent shall notify the
Lenders of any such replacement of an LC Issuer. At the time any such
replacement shall become effective, each Borrower shall pay all unpaid fees
accrued for the account of the replaced LC Issuer pursuant to Section 2.07(c).
From and after the effective date of any such replacement, (i) the successor LC
Issuer shall have all the rights and obligations of an LC Issuer under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “LC Issuer” shall be deemed to refer to such
successor or to any previous LC Issuer, or to such successor and all previous LC

 

39



--------------------------------------------------------------------------------

Issuers, as the context shall require. After the replacement of an LC Issuer
hereunder, the replaced LC Issuer shall remain a party hereto and shall continue
to have all the rights and obligations of an LC Issuer under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

(k) Designation of Additional LC Issuers. From time to time, the Company may by
notice to the Administrative Agent and the Lenders designate as additional LC
Issuers one or more Lenders (or Affiliates of Lenders) that agree to serve in
such capacity as provided below. The acceptance by a Lender (or an Affiliate of
a Lender) of any appointment as an LC Issuer hereunder shall be evidenced by an
LC Issuer Agreement, which shall be executed by such Lender (or Affiliate), the
Company and the Administrative Agent and, from and after the effective date of
such agreement, (i) such Lender (or Affiliate) shall have all the rights and
obligations of an LC Issuer under this Agreement and the other Loan Documents
and (ii) references herein and in the other Loan Documents to the term “LC
Issuer” shall be deemed to include such Lender in its capacity as an LC Issuer.

(l) LC Issuer Reports. Unless otherwise agreed by the Administrative Agent, each
LC Issuer shall report in writing to the Administrative Agent (i) on or prior to
each Business Day on which such LC Issuer issues, amends, renews or extends any
Letter of Credit, the date of such issuance, amendment, renewal or extension,
and the Class, currency and aggregate face amount of the Letters of Credit
issued, amended, renewed or extended by it and outstanding after giving effect
to such issuance, amendment, renewal or extension (and whether the amount
thereof shall have changed), it being agreed that such LC Issuer shall not
effect any issuance, renewal, extension or amendment resulting in an increase in
the amount of any Letter of Credit without first obtaining confirmation from the
Administrative Agent that such increase is then permitted under this Agreement,
(ii) on each Business Day on which such LC Issuer makes any LC Disbursement, the
Class of such LC Disbursement and the date and amount of such LC Disbursement,
(iii) on any Business Day on which a Borrower fails to reimburse an LC
Disbursement required to be reimbursed to such LC Issuer on such day, the date
of such failure and the Class and amount of such LC Disbursement and (iv) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such LC Issuer;
provided that no such report shall be required if the LC Issuer or its Affiliate
is also acting as the Administrative Agent.

(m) Cash Collateralization. If any Event of Default under clause (b) or (c) of
Article VI shall occur and be continuing, or if the Administrative Agent, at the
request of the Required Lenders, shall have accelerated the maturity of the
Loans pursuant to Article VI, then, on the Business Day that the applicable
Borrower receives notice from the Administrative Agent or the Required Lenders
(or, if the maturity of the Loans has been accelerated, Lenders with LC
Exposures representing greater than 50% of the total LC Exposures) demanding the
deposit of cash collateral pursuant to this paragraph, the applicable Borrower
shall deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash

 

40



--------------------------------------------------------------------------------

equal to (i) the aggregate amount of the LC Exposures as of such date
attributable to Letters of Credit issued for the account of such Borrower plus
any accrued and unpaid interest thereon minus (ii) any amount of the LC
Exposures secured by Collateral on deposit in any LC Security Account, but only
to the extent the aggregate Collateral Value of such Collateral is at least
equal to such amount of the related LC Exposure; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in clause (g) or (h) of Article VI. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the applicable Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made in a demand
deposit account or such other investment as agreed to by the Administrative
Agent and at the risk and expense of the applicable Borrower, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the LC Issuers for LC Disbursements for which
they have not been reimbursed and, to the extent not so applied, shall be held
for the satisfaction of the reimbursement obligations of the applicable Borrower
for the LC Exposures at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposures
representing greater than 50% of the total LC Exposures), be applied to satisfy
other obligations of the applicable Borrower under this Agreement. If the
applicable Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to such Borrower within
three Business Days after all Events of Default have been cured or waived.

(n) Applicability of ISP. Unless otherwise expressly agreed by the LC Issuer and
the applicable Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each standby Letter of Credit.

(o) Conflict with Letter of Credit Applications. Notwithstanding anything else
to the contrary in this Agreement, in the event of any conflict between the
terms and conditions hereof and the terms and conditions of any Letter of Credit
Application or other agreement submitted by the applicable Borrower to, or
entered into by the applicable Borrower with, an LC Issuer related to any Letter
of Credit, the terms and conditions hereof shall control. No provision of any
Letter of Credit Application shall have the effect of imposing on the Company
any obligations in respect of the reimbursement of LC Disbursements in excess of
those set forth in this Agreement.

(p) Letter of Credit Issued for Subsidiaries. The Company unconditionally and
irrevocably agrees that, in connection with any Letter of Credit requested by it
for the account of any Subsidiary under Section 2.06(a), the Company will be
fully responsible for the reimbursement of LC Disbursements, the payment of
interest thereon and the payment of LC Participation Fees and other fees due
under Section 2.07(c) to the same extent as if it were the sole account party in
respect of such

 

41



--------------------------------------------------------------------------------

Letter of Credit requested by it (the Company hereby irrevocably waiving any
defense that might otherwise be available to it as a guarantor of the
obligations of any Subsidiary that shall be a joint account party in respect of
any such Letter of Credit). The Company acknowledges that the issuance of such
Letters of Credit inures to the benefit of the Company, and that the business of
the Company derives substantial benefits from the business of each such
Subsidiary.

(q) Secured Letters of Credit. The Company may from time to time designate any
Letter of Credit issued at its request for the account of a Subsidiary (as
contemplated by paragraph (a) of this Section) as a Secured Letter of Credit by
written notice to the Administrative Agent and the applicable LC Issuer;
provided that at the time of or prior to such designation (A) the Company shall
have executed and delivered to the Administrative Agent a Secured Letter of
Credit Agreement and (B) the Company shall have caused the applicable Subsidiary
to (1) execute and deliver to the Administrative Agent a Joinder Agreement under
which it shall become a party to the Secured Letter of Credit Agreement and
(2) deliver, pursuant to such Secured Letter of Credit Agreement and for deposit
in such LC Security Account as the Administrative Agent shall specify, as
security for the reimbursement of LC Disbursements under such Secured Letter of
Credit and the payment of accrued interest thereon, Collateral with an aggregate
Adjusted Collateral Value at least equal to the portion of the LC Exposure
attributable to such Secured Letter of Credit. If any drawing shall be made
under a Secured Letter of Credit then, unless the applicable Subsidiary (or the
Company) shall have reimbursed such LC Disbursement directly, the Administrative
Agent shall liquidate Collateral deposited by such Subsidiary in the applicable
LC Security Account and apply the proceeds thereof to reimburse the applicable
LC Issuer or the Lenders, as the case may be, for such LC Disbursement and any
interest accrued thereon; provided that the Company shall remain fully obligated
for any portion of any such LC Disbursement for which the LC Issuer or the
Lenders shall not be reimbursed through the application of Collateral or
proceeds thereof as provided herein, whether as a result of any insufficiency of
such Collateral, any defect in the rights of the Administrative Agent with
respect thereto or otherwise. In the event that any Secured Letter of Credit is
cash collateralized as required by the last sentence of Section 2.06(c), then
any non-cash Collateral provided for such Secured Letter of Credit under this
paragraph (q) shall be released by the Administrative Agent to the applicable
Subsidiary and such Secured Letter of Credit shall thenceforth be a Standard
Letter of Credit.

SECTION 2.07. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee (a “Commitment Fee”), which
shall accrue at the Applicable Commitment Fee Rate on the daily unused amount of
each Commitment of such Lender during the period from and including the
Extension Date to but excluding the date on which such Commitment terminates.
Accrued Commitment Fees shall be payable in arrears on the last Business Day of
March, June, September and December of each year and on the date on which such
Commitment terminates, commencing on the first such date to occur after the
Extension Date. All Commitment Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). For purposes of computing Commitment
Fees, the Commitment of either Class of a Lender shall be deemed to be used to
the extent of the outstanding Revolving Loans of such Class and the LC Exposure
of such Class of such Lender.

 

42



--------------------------------------------------------------------------------

(b) Each Borrower agrees to pay (i) to the Administrative Agent, for the account
of each Lender, a participation fee with respect to such Lender’s participations
in Letters of Credit issued at the request of such Borrower (the “LC
Participation Fee”), accruing at the Applicable Percentages applicable to such
Letters of Credit on the daily amounts of such Lender’s LC Exposures (excluding
any portion thereof attributable to unreimbursed LC Disbursements) attributable
to such Letters of Credit during the period from and including the Extension
Date to but excluding the later of the date on which such Lender’s Commitments
terminate and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each LC Issuer (A) a fronting fee, which shall accrue at the rate or
rates per annum separately agreed upon between the Borrowers and such LC Issuer
on the average daily amount of the LC Exposures attributable to Letters of
Credit issued by such LC Issuer at the request of such Borrower (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Extension Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, and (B) such LC Issuer’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit issued at the request of
such Borrower or processing of drawings thereunder. LC Participation Fees and
fronting fees shall be (i) computed on a quarterly basis in arrears and (ii) due
and payable on the first Business Day after the end of each March, June,
September and December, commencing on the first such date to occur after the
Extension Date; provided that any such fees accruing (A) after the first to
occur of (x) the Letter of Credit Expiration Date and (y) the termination of the
Commitments pursuant to Section 2.12(b) or Article VI or (B) during the
continuance of any Event of Default, shall be payable on demand. Any other fees
payable to the LC Issuers pursuant to this paragraph shall be payable on demand.
All LC Participation Fees and fronting fees shall be computed on the basis of a
year of 360 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(c) The Company agrees to pay to the Administrative Agent, for its own account,
the administrative and other fees separately agreed to by the Company and the
Administrative Agent (the “Administrative Fees”).

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Administrative Fees shall be paid pursuant to paragraph
(c) above. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
agrees that the outstanding principal balance of each Revolving Loan shall be
payable on the Maturity Date. Each Loan shall bear interest on the outstanding
principal balance thereof as set forth in Section 2.09.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness to such Lender resulting from each Loan
made by such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time under this Agreement.

 

43



--------------------------------------------------------------------------------

(c) The Administrative Agent shall (i) maintain accounts in which it will record
(A) the amount of each Loan made hereunder, the currency of each Loan, the
Borrower of each Loan, the Type of each Loan made and the Interest Period
applicable thereto; (B) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder; and
(C) the amount of any sum received by the Administrative Agent hereunder from
each Borrower and each Lender’s share thereof and (ii) provide a summary to the
Company in writing on a quarterly basis.

(d) The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) of this Section 2.08 shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of the Borrowers to repay the Loans in
accordance with their terms.

SECTION 2.09. Interest on Loans. (a) Subject to the provisions of Section 2.10,
the Loans comprising each Eurocurrency Borrowing shall bear interest (computed
on the basis of the actual number of days elapsed over a year of 360 days (or
365 days in the case of Eurocurrency Loans denominated in Sterling)) at a rate
per annum equal to the Eurocurrency Rate for the Interest Period in effect for
such Borrowing plus the Applicable Percentage for Eurocurrency Loans from time
to time in effect.

(b) Subject to the provisions of Section 2.10, the Loans comprising each Base
Rate Borrowing shall bear interest (computed on the basis of the actual number
of days elapsed over a year of 365 or 366 days, as the case may be) at a rate
per annum equal to the Base Rate plus the Applicable Percentage for Base Rate
Loans.

(c) Interest on each Loan shall be payable in arrears on each Interest Payment
Date applicable to such Loan except as otherwise provided in this Agreement. The
applicable Eurocurrency Rate, Eurocurrency Rate or Base Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

SECTION 2.10. Default Interest. If a Borrower shall default in the payment of
the principal of or interest on any Loan or any other amount becoming due
hereunder, whether by scheduled maturity, notice of prepayment, acceleration or
otherwise, such Borrower shall on demand from time to time from the
Administrative Agent pay interest, to the extent permitted by law, on such
defaulted amount up to (but not including) the date of actual payment (after as
well as before judgment) at the rate per annum (computed as provided in
Section 2.09(b)) at the time applicable to Base Rate Loans plus 2% per annum.

 

44



--------------------------------------------------------------------------------

SECTION 2.11. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurocurrency Borrowing, the Administrative Agent shall have
commercially reasonably determined (i) that deposits in the currency and
principal amounts of the Eurocurrency Loans comprising such Borrowing are not
generally available in the London interbank market or (ii) that reasonable means
do not exist for ascertaining the Eurocurrency Rate, then the Administrative
Agent shall give notice thereof to the applicable Borrower and the Lenders by
telecopy as promptly as practicable thereafter and, until the Administrative
Agent notifies the applicable Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, (i) any Interest Election Request
that requests the conversion of any Revolving Borrowing to, or continuation of
any Revolving Borrowing as, an affected Eurocurrency Borrowing shall be
ineffective, (ii) any affected Eurocurrency Borrowing shall (A) if denominated
in US Dollars, be continued as a Base Rate Borrowing, or (B) otherwise, bear
interest, from and after the end of the immediately preceding Interest Period
applicable thereto, at the rate per annum determined by the Administrative Agent
to be representative of the Lenders’ cost of funding the applicable Loans (with
the applicable Borrower and each Lender agreeing that the Administrative Agent
may make such determination in any manner it determines is reasonable, and that
such determination shall be conclusive) plus the Applicable Percentage and
(iii) any Borrowing Request for an affected Eurocurrency Borrowing shall (A) in
the case of a Borrowing denominated in US Dollars, be deemed to be a request for
a Base Rate Borrowing or (B) in all other cases, be ineffective. Each
determination by the Administrative Agent hereunder shall be made in good faith
and shall be conclusive absent manifest error.

SECTION 2.12. Termination and Reduction of Commitments. (a) The Commitments
shall be automatically terminated on the Maturity Date.

(b) Upon at least three Business Days’ prior irrevocable telecopy notice to the
Administrative Agent, the Company may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Commitments of
any Class; provided, however, that (i) each partial reduction of the Commitments
of a Class shall be in an integral multiple of US$10,000,000 and in a minimum
principal amount of US$50,000,000, (ii) no such termination or reduction shall
be made (A) which would reduce the aggregate Commitments of a Class to an amount
less than the sum of the aggregate Revolving Credit Exposures of such Class,
(B) which would reduce the aggregate Commitments to an amount less than the
aggregate Revolving Credit Exposures or (C) which would reduce any Lender’s
Commitment of a Class to an amount that is less than such Lender’s Revolving
Credit Exposure of such Class and (iii) any such notice of termination of the
Commitments of any Class may state that such notice is conditioned upon the
effectiveness of other credit facilities or the closing of other transactions,
in which case such notice may be revoked or the effectiveness thereof extended
by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.

(c) Each reduction in the Commitments of a Class hereunder shall be made ratably
among the Lenders of such Class in accordance with their respective Commitments
of such Class. The Company shall pay to the Administrative Agent for the account
of the Lenders, on the date of each reduction or termination of any Commitments,
the Commitment Fees on the amount of the Commitments terminated accrued through
the date of such termination or reduction.

 

45



--------------------------------------------------------------------------------

SECTION 2.13. Prepayment. (a) Each Borrower shall have the right at any time and
from time to time to prepay any Revolving Borrowing, in whole or in part, upon
giving telecopy notice (or telephone notice promptly confirmed by telecopy) to
the Administrative Agent’s Office: (i) before the Applicable Time specified by
the Administrative Agent, three Business Days prior to prepayment, in the case
of Eurocurrency Loans; and (ii) before 10:00 a.m., New York City time, one
Business Day prior to prepayment, in the case of Base Rate Loans; provided,
however, that (A) each partial prepayment shall be in an amount which is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum and (B) any such notice of prepayment may state that such notice is
conditioned upon the effectiveness of other credit facilities or the closing of
other transactions, in which case such notice may be revoked or the
effectiveness thereof extended by the applicable Borrower (by notice to the
Administrative Agent on or prior to the specified prepayment date) if such
condition is not satisfied.

(b) On the date of any termination or reduction of the Commitments of a
Class pursuant to Section 2.12, the Borrowers shall pay or prepay so much of the
Revolving Borrowings as shall be necessary in order that, after giving effect to
such termination or reduction, (i) the Revolving Credit Exposures of such
Class will not exceed the aggregate Commitments of such Class and (ii) the
Revolving Credit Exposures will not exceed the aggregate Commitments.

(c) If the aggregate Revolving Credit Exposures of a Class shall exceed the
total Commitments of such Class, then (i) if any Revolving Borrowings of such
Class shall be outstanding, then, (A) on the last day of any Interest Period for
any Eurocurrency Borrowing of such Class and (B) on each other day on which any
Base Rate Revolving Borrowing of such Class shall be outstanding, the Borrowers
shall prepay such Revolving Borrowings in an aggregate amount equal to the
lesser of (x) the amount necessary to eliminate such excess (after giving effect
to any other prepayment of Loans on such day) and (y) the amount of the
applicable Borrowings referred to in clause (A) or (B), as applicable, and
(ii) if no Revolving Borrowings of such Class are outstanding, deposit cash
collateral in an account with the Administrative Agent pursuant to
Section 2.06(m) in an aggregate amount equal to the lesser of (A) the amount
equal to such excess and (B) the aggregate amount of the LC Exposures of such
Class. If the total Revolving Credit Exposure of a Class on the last day of any
month shall exceed 105% of the total Commitments of such Class, then the
Borrowers shall, not later than the next Business Day, prepay one or more
Revolving Borrowings of such Class (and, if no Revolving Borrowings of such
Class are outstanding, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.06(m)) in the amount necessary to
eliminate such excess.

 

46



--------------------------------------------------------------------------------

(d) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the applicable Borrower to prepay such Borrowing
(or portion thereof) by the amount stated therein on the date stated therein.
All prepayments under this Section 2.13 shall be subject to Section 2.16 but
otherwise without premium or penalty. All prepayments of Eurocurrency Loans
shall be accompanied by accrued interest on the principal amount being prepaid
to the date of payment.

SECTION 2.14. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision herein, if after the First Amendment Effective Date any
Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets or liabilities
(including “eurocurrency liabilities” as defined in Regulation D of the Board)
of, deposits with or for the account of, or credit extended or participated in
by, any Lender or LC Issuer;

(ii) impose on any Lender or LC Issuer or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participations by such Lender
therein; or

(iii) subject any Lender or LC Issuer to any Taxes (other than Indemnified Taxes
or Excluded Taxes) on its loans, loan principal, letters of credit, commitments
or other obligations, or on its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan or to increase the cost to such Lender
or any LC Issuer of participating in, issuing or maintaining any Letter of
Credit or to reduce the amount of any sum received or receivable by such Lender
or LC Issuer hereunder (whether of principal, interest or otherwise) by an
amount reasonably deemed by such Lender or LC Issuer, as the case may be, to be
material, then such additional amount or amounts as will compensate such Lender
or LC Issuer, as the case may be, for such additional costs or reduction will be
paid by the applicable Borrower (or, if such amount is not attributable to any
particular Borrower, the Company) to such Lender or LC Issuer upon demand.

(b) If any Lender or LC Issuer shall have determined that any Change in Law
regarding capital adequacy or liquidity has or would have the effect of reducing
the rate of return on (i) the capital of such Lender or LC Issuer or the holding
company of such Lender or LC Issuer, as the case may be, as a consequence of
this Agreement, such Lender’s Commitments the Loans made by or participations in
Letters of Credit held by such Lender, or the Letters of Credit issued by such
LC Issuer, pursuant hereto to a level below that which such Lender or LC Issuer
or the holding company of such Lender or LC Issuer, as the case may be, could
have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or LC Issuer’s policies and the policies of the
holding company of such Lender or LC Issuer with respect to capital adequacy) by
an amount reasonably deemed by such Lender or LC Issuer, as the case may be, to
be material, then from time to time such additional amount or amounts as will

 

47



--------------------------------------------------------------------------------

compensate such Lender or LC Issuer or the holding company of such Lender or LC
Issuer for such reduction will be paid by the applicable Borrower (or, if such
amount is not attributable to any particular Borrower, the Company) to such
Lender or LC Issuer, as the case may be.

(c) A certificate of any Lender or LC Issuer setting forth such amount or
amounts as shall be necessary to compensate such Lender or LC Issuer or its
holding company, as applicable, as specified in paragraph (a) or (b) above, as
the case may be, shall be delivered to the Company and shall be conclusive
absent manifest error. The applicable Borrower (or, if such amount is not
attributable to any particular Borrower, the Company) shall pay such Lender or
LC Issuer, as the case may be, the amount shown as due on any such certificate
delivered by it within 10 days after its receipt of the same.

(d) Failure on the part of any Lender or LC Issuer to demand compensation for
any increased costs or reduction in amounts received or receivable or reduction
in return on capital with respect to any period shall not constitute a waiver of
such Lender’s or LC Issuer’s right to demand compensation with respect to such
period or any other period; provided, however, that no Lender or LC Issuer shall
be entitled to compensation under this Section 2.14 for any costs incurred or
reductions suffered more than 90 days prior to the date that such Lender or LC
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or LC Issuer’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 90 day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision
herein, if any Change in Law shall make it unlawful for any Lender to make or
maintain any Eurocurrency Loan in any currency or to give effect to its
obligations as contemplated hereby with respect to any Eurocurrency Loan, or
shall limit the convertibility into US Dollars of any Alternative Currency (or
make such conversion commercially impracticable), then, by written notice to the
Company and to the Administrative Agent, such Lender may:

(i) declare that Eurocurrency Loans in the affected currency will not thereafter
be made by such Lender hereunder, whereupon (A) if the affected currency shall
be US Dollars, any request for a Eurocurrency Loan in the affected currency
shall, as to such Lender only, be deemed a request for a Base Rate Loan, and
(B) if the affected currency is an Alternative Currency, any request for a
Eurocurrency Borrowing in such currency shall be disregarded, unless such
declaration shall be subsequently withdrawn; and

(ii) (A) if the affected currency shall be US Dollars, require that all
outstanding Eurocurrency Loans in US Dollars made by it be converted to Base
Rate Loans, in which event all such Eurocurrency Loans in US Dollars shall be
automatically converted to Base Rate Loans as of the effective date of such
notice as provided in paragraph (b) below, and (B) if the affected currency
shall be an Alternative Currency, require that all outstanding Eurocurrency
Loans made by it in such currency be promptly prepaid, in which event all such
Eurocurrency Loans shall be promptly prepaid

 

48



--------------------------------------------------------------------------------

In the event any Lender shall exercise its rights under subparagraph (i) or
(ii) above with respect to Eurocurrency Loans in US Dollars, all payments and
prepayments of principal which would otherwise have been applied to repay the
Eurocurrency Loans that would have been made by such Lender or the converted
Eurocurrency Loans, of such Lender shall instead be applied to repay the Base
Rate Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurocurrency Loans.

(b) For purposes of this Section 2.15, a notice by any Lender shall be effective
as to each Eurocurrency Loan, if lawful, on the last day of the Interest Period
currently applicable to such Eurocurrency Loan; in all other cases such notice
shall be effective on the date of receipt.

(c) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines in good faith, or the
Borrowers or Required Lenders notify the Administrative Agent (with, in the case
of the Required Lenders, a copy to the Borrowers) that the Borrowers or Required
Lenders (as applicable) have determined in good faith, that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark rate to replace LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowers may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) (any such proposed
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes (as defined below) and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrowers unless, prior to such time, Lenders

 

49



--------------------------------------------------------------------------------

comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment (in which
case the Administrative Agent and the Borrowers may propose an alternative
amendment subject to the same procedures).

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrowers and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Loans shall be suspended (to the extent of the affected
Eurocurrency Loans or Interest Periods), in which case any such outstanding
Eurocurrency Loans shall be automatically converted into Base Rate Loans
(subject to the succeeding clause (y)), and (y) the Eurocurrency Rate component
shall no longer be utilized in determining the Base Rate. Upon receipt of such
notice, the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Loans (to the extent of the
affected Eurocurrency Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a committed Borrowing
of Base Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

As used above:

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
reasonable discretion of the Administrative Agent and in consultation with the
Borrowers, to reflect the adoption of such LIBOR Successor Rate and to permit
the administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent in consultation
with the Borrowers determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrowers).

SECTION 2.16. Indemnity. The Borrowers shall indemnify each Lender against any
out-of-pocket loss or expense which such Lender sustains or incurs as a
consequence of (a) any failure to borrow or to refinance, convert or continue
any Loan hereunder after irrevocable notice of such borrowing, refinancing,
conversion or continuation has been given pursuant to Section 2.04 or 2.05 (for
a reason other than the failure of such Lender to make a Loan required to be
made by it); (b) any payment, prepayment or conversion, or assignment required
under Section 2.21, of a Eurocurrency Loan required by any other provision of
this Agreement or otherwise made or deemed made on a date other than the last
day of the Interest Period, if any, applicable thereto;

 

50



--------------------------------------------------------------------------------

(c) any default in payment or prepayment of the principal amount of any Loan or
any part thereof or interest accrued thereon, as and when due and payable (at
the due date thereof, whether by scheduled maturity, acceleration, irrevocable
notice of prepayment or otherwise); or (d) the occurrence of any Event of
Default, including, in each such case, any loss or reasonable expense sustained
or incurred or to be sustained or incurred in liquidating or employing deposits
from third parties acquired to effect or maintain such Loan or any part thereof
as a Eurocurrency Loan. Such loss or reasonable expense shall include an amount
equal to the excess, if any, as reasonably determined by such Lender, of (i) its
cost of obtaining the funds for the Loan being paid, prepaid, refinanced or not
borrowed (assumed to be the Eurocurrency Rate applicable thereto) for the period
from the date of such payment, prepayment, refinancing or failure to borrow or
refinance to the last day of the Interest Period for such Loan (or, in the case
of a failure to borrow or refinance, the Interest Period for such Loan which
would have commenced on the date of such failure) over (ii) the amount of
interest (as reasonably determined by such Lender) that would be realized by
such Lender in reemploying the funds so paid, prepaid or not borrowed or
refinanced for such period or Interest Period, as the case may be. A certificate
of any Lender setting forth any amount or amounts which such Lender is entitled
to receive pursuant to this Section shall be delivered to the Company and shall
be conclusive absent manifest error.

SECTION 2.17. Pro Rata Treatment. Except as required under Sections 2.15
and 2.21, (a) each payment or prepayment of principal of any Revolving
Borrowing, each refinancing or conversion of any Revolving Borrowing with a
Revolving Borrowing of any Type and each payment of interest on the Revolving
Loans comprising any Revolving Borrowing shall be allocated pro rata among the
Lenders in accordance with the respective principal amounts of the Loans made by
them as part of such Borrowing, (b) each payment to reimburse Lenders’
participations in LC Disbursements shall be allocated pro rata among the Lenders
in accordance with the respective amounts of their participations in such LC
Disbursements, (c) each payment of the Commitment Fees and each reduction of the
Commitments shall be allocated pro rata among the Lenders in accordance with
their respective Commitments and (d) each payment of the LC Participation Fees
shall be allocated pro rata among the Lenders in accordance with their
respective LC Exposures pursuant to the terms of Section 2.07(b). Each Lender
agrees that in computing such Lender’s portion of any Borrowing to be made
hereunder, the Administrative Agent may, in its discretion, round each Lender’s
percentage of such Borrowing to the next higher or lower whole unit of the
applicable currency.

SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim, or pursuant to
a secured claim under Section 506 of Title 11 of the United States Code or other
security or interest arising from, or in lieu of, such secured claim, received
by such Lender under any applicable bankruptcy, insolvency or other similar law
or otherwise, or by any other means, obtain payment (voluntary or involuntary)
in respect of any Revolving Loan or Loans or participations in LC Disbursements
as a result of which the unpaid principal portion of its Revolving Loans or
participations in LC Disbursements shall be proportionately less than the unpaid
principal portion of the Revolving Loans or

 

51



--------------------------------------------------------------------------------

participations in LC Disbursements of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Revolving Loans or participations in LC Disbursements of such other Lender, so
that the aggregate unpaid principal amount of the Revolving Loans and
participations in LC Disbursements held by each Lender, after giving effect to
all such purchases, shall be in the same proportion to the aggregate unpaid
principal amount of all Revolving Loans and participations in LC Disbursements
then outstanding as the principal amount of its Revolving Loans and
participations in LC Disbursements prior to such exercise of banker’s lien,
setoff or counterclaim or other event was to the principal amount of all
Revolving Loans and participations in LC Disbursements outstanding prior to such
exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that, if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.18 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest. Any Lender holding a participation deemed
to have been so purchased may exercise any and all rights of banker’s lien,
setoff or counterclaim with respect to any and all moneys owing to such Lender
by reason thereof as fully as if such Lender had made a Revolving Loan, or
acquired participation in a LC Disbursement, in the amount of such
participation.

SECTION 2.19. Payments. (a) All payments to be made by the Borrowers shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in US Dollars and in Same Day Funds not
later than 2:00 p.m., New York City time, on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
law or regulation from making any required payment hereunder in an Alternative
Currency, such Borrower shall make such payment in US Dollars in the US Dollar
Equivalent of the Alternative Currency payment amount. The Administrative Agent
will promptly distribute to each Lender its applicable share of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., New York City
time, in the case of payments in US Dollars, or (ii) after the Applicable Time
specified by the Administrative Agent in the case of payments in an Alternative
Currency, shall in each case be deemed received on the next succeeding Business
Day (except for purposes of determining whether an Event of Default has
occurred) and any applicable interest or fee shall continue to accrue.

 

52



--------------------------------------------------------------------------------

(b) Except as otherwise set forth herein with respect to Eurocurrency Loans,
whenever any payment (including principal of or interest on any Borrowing or any
Fees or other amounts) hereunder shall become due, or otherwise would occur, on
a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or Fees, if applicable.

(c) If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent or any LC Issuer,
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender pursuant to Sections 2.02(e), 2.06(d), 2.06(e), 2.20(l) and 9.05(c), in
each case in such order as shall be determined by the Administrative Agent in
its discretion.

SECTION 2.20. Taxes. (a) Any and all payments to the Lenders, the LC Issuers and
the Administrative Agent hereunder shall, to the extent permitted by applicable
laws, be made free and clear of and without deduction for any and all Taxes. If
any Borrower or the Administrative Agent shall be required to deduct or withhold
any Taxes from or in respect of any sum payable hereunder to any Lender, any LC
Issuer or the Administrative Agent, (i) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable shall be
increased by the amount (an “additional amount”) necessary so that after making
all required deductions or withholdings (including deductions and withholdings
applicable to additional sums payable under this Section 2.20) such Lender or LC
Issuer or the Administrative Agent (as the case may be) shall receive an amount
equal to the sum it would have received had no such deductions or withholding
been made; (ii) such Borrower or the Administrative Agent shall make such
deductions or withholdings; and (iii) such Borrower or the Administrative Agent
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) In addition, the applicable Borrower (or, if any applicable amount is not
attributable to any particular Borrower, the Company) shall pay to the relevant
Governmental Authority in accordance with applicable law any current or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document, excluding such Taxes that are Other Connection Taxes
imposed as a result of an Assignment and Assumption (other than an assignment
pursuant to a request by a Borrower under Section 2.21(b)) (“Other Taxes”).

 

53



--------------------------------------------------------------------------------

(c) The applicable Borrower shall indemnify each Lender, each LC Issuer and the
Administrative Agent for the full amount of Indemnified Taxes paid by such
Lender, such LC Issuer or the Administrative Agent, as the case may be, and any
penalties, interest and reasonable expenses (including reasonable attorneys’
fees and expenses)) arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally asserted by the relevant
Governmental Authority. A reasonably detailed certificate as to the amount of
such payment or liability prepared by a Lender, an LC Issuer or the
Administrative Agent (on its own behalf or on behalf of a Lender or an LC
Issuer), absent manifest error, shall be final, conclusive and binding for all
purposes. Such indemnification shall be made within 30 days after the date any
Lender or LC Issuer or the Administrative Agent, as the case may be, makes
written demand therefor, which written demand shall be made within 60 days of
the date such Lender or LC Issuer or the Administrative Agent receives written
demand for payment of such Indemnified Taxes from the relevant Governmental
Authority. If a Borrower determines in its reasonable judgment that a reasonable
basis exists for contesting an Indemnified Tax, the Lender, the LC Issuer, or
the Administrative Agent, as the case may be, shall reasonably cooperate with
the Borrower (at the Borrower’s expense) in challenging such Indemnified Tax;
provided, that such Lender or LC Issuer or the Administrative Agent shall not be
required to initiate any legal proceeding against any Governmental Authority or
to take any other action that in its judgment would result in any material
disadvantage to it.

(d) Unless required by applicable laws, at no time shall the Administrative
Agent have any obligation to file for or otherwise pursue on behalf of a Lender
or LC Issuer any refund of Taxes withheld or deducted from funds paid for the
account of such Lender or LC Issuer, as the case may be. If a Lender or LC
Issuer or the Administrative Agent shall become aware that it is entitled to
claim a refund from a Governmental Authority in respect of Indemnified Taxes as
to which it has been indemnified by the Borrowers, or with respect to which the
Borrowers have paid additional amounts, pursuant to this Section 2.20, it shall
promptly notify the Company of the availability of such refund claim and shall,
within 30 days after receipt of a request by the Company, make a claim to such
Governmental Authority for such refund at the Borrowers’ expense. If a Lender or
LC Issuer or the Administrative Agent receives a refund (including pursuant to a
claim for refund made pursuant to the preceding sentence) in respect of any
Indemnified Taxes as to which it has been indemnified by the Borrowers or with
respect to which the Borrowers have paid additional amounts pursuant to this
Section 2.20, it shall within 30 days from the date of such receipt pay over
such refund to the Borrowers (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrowers under this Section 2.20 with
respect to the Indemnified Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such Lender or LC Issuer or the
Administrative Agent and without interest (other than interest paid by the
relevant Governmental Authority with respect to such refund); provided, however,
that the Borrowers, upon the request of such Lender or LC Issuer or the
Administrative Agent, agree to repay the amount paid over to the Borrowers (plus
penalties, interest or other charges imposed by the relevant Governmental
Authority, other than penalties, interest or charges attributable to gross
negligence or willful misconduct) to such Lender or LC Issuer or the
Administrative Agent in the event such Lender or LC Issuer or the Administrative
Agent is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to the Borrowers pursuant
to this

 

54



--------------------------------------------------------------------------------

subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.

(e) As soon as practicable after the date of any payment of Indemnified Taxes by
the Borrowers or by the Administrative Agent to the relevant Governmental
Authority, the Borrowers will deliver to the Administrative Agent, or the
Administrative Agent will deliver to the Borrowers, as the case may be, at its
address referred to in Section 9.01, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing payment thereof.

(f) Without prejudice to the survival of any other agreement contained herein,
each party’s agreements and obligations under this Section 2.20 shall survive
the resignation or removal of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or LC Issuer, the termination of this
Agreement and the payment in full of the principal of and interest on all Loans
made hereunder.

(g) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.20(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a US Person,

(A) any Lender that is a US Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement and from time to time thereafter upon the reasonable
request of such Borrower or the Administrative Agent, executed originals of IRS
Form W-9 certifying that such Lender is exempt from US Federal backup
withholding tax;

 

55



--------------------------------------------------------------------------------

(B) any Lender that is not a US Person (a “Non-US Lender”) shall, to the extent
it is legally entitled to do so, deliver to such Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Non-US Lender becomes a Lender under this
Agreement and from time to time thereafter upon the reasonable request of such
Borrower or the Administrative Agent, whichever of the following is applicable:

(1) in the case of a Non-US Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, US Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, US Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Non-US Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Non-US Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of such Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “US Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(4) to the extent a Non-US Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a US Tax Compliance Certificate substantially in the form of Exhibit
G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-US Lender is a
partnership and one or more direct or indirect partners of such Non-US Lender
are claiming the portfolio interest exemption, such Non-US Lender may provide a
US Tax Compliance Certificate substantially in the form of Exhibit G-4 on behalf
of each such direct and indirect partner;

 

56



--------------------------------------------------------------------------------

(C) any Non-US Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-US Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in US Federal withholding Tax,
duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to US
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. For purposes of determining
withholding Taxes imposed under FATCA, from and after the Extension Date, the
Borrowers and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent and Borrowers to treat) this Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.20 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the applicable Borrowers and the Administrative Agent in writing
of its legal inability to do so.

(h) Nothing contained in this Section 2.20 shall require any Lender (or
Transferee) or LC Issuer or the Administrative Agent to make available any of
its tax returns (or any other information relating to its Taxes that it deems to
be confidential or proprietary).

 

57



--------------------------------------------------------------------------------

(i) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrowers to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(f) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender hereunder or under
any other Loan Document or otherwise payable by the Administrative Agent to the
Lender from any other source against any amount due to the Administrative Agent
under this paragraph (i).

(j) For purposes of this Section 2.20, the term “Lender” includes any LC Issuer
and any Transferee of a Lender.

SECTION 2.21. Duty to Mitigate; Assignment of Commitments Under Certain
Circumstances. (a) Any Lender or LC Issuer claiming any indemnity payments or
additional amounts payable pursuant to Section 2.14 or Section 2.20 or
exercising its rights under Section 2.15 shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document requested by the Company or to change the jurisdiction of its
applicable lending office if the making of such a filing or change would avoid
the need for or reduce the amount of any such indemnity payments or additional
amounts which may thereafter accrue or avoid the circumstances giving rise to
such exercise and would not, in the determination of such Lender or LC Issuer,
be otherwise disadvantageous to such Lender or LC Issuer. The Borrowers hereby
agree to pay all reasonable expenses incurred in connection with such filing or
change.

(b) In the event that (i) any Lender shall have delivered a notice or
certificate pursuant to Section 2.14 or 2.15, (ii) the Company shall be required
to make additional payments to any Lender under Section 2.20, (iii) any Lender
shall be a Defaulting Lender or (iv) any Lender shall have failed to consent to
a proposed amendment, waiver, discharge or termination that under Section 9.07
requires the consent of all the Lenders (or all the affected Lenders or all the
Lenders of the affected Class) and with respect to which the Required Lenders
(or, in circumstances where Section 9.07 does not require the consent of the
Required Lenders, a Majority in Interest of the Lenders of the affected Class)
shall have granted their consent, the Company shall have the right, upon notice
to such Lender and the Administrative Agent, to require such Lender to transfer
and assign without recourse (in accordance with and subject to the restrictions
contained in Section 9.04) all interests, rights and obligations contained
hereunder to another financial institution which shall assume such obligations;
provided that (i) no such assignment shall conflict with any law, rule or
regulation or order of any Governmental Authority, (ii) the Company shall have
received the prior written consent

 

58



--------------------------------------------------------------------------------

to such assignment of the Administrative Agent and each LC Issuer, which consent
shall not unreasonably be withheld, and (iii) the assignee or the Borrowers, as
the case may be, shall pay to the affected Lender in immediately available funds
on the date of such assignment the principal of and interest accrued to the date
of payment on the Loans made, and participations in LC Disbursements acquired,
by it hereunder and all other amounts accrued for its account or owed to it
hereunder.

SECTION 2.22. Increase in Commitments. (a) The Company may at any time and from
time to time, by written notice to the Administrative Agent (which shall
promptly deliver a copy to the applicable Lenders) executed by the Company and
one or more financial institutions (any such financial institution referred to
in this Section being called an “Increasing Lender”), which may include any
Lender, cause new Global Tranche Commitments or US Tranche Commitments to be
extended by the Increasing Lenders (or cause the existing Global Tranche
Commitments or US Tranche Commitments of the Increasing Lenders to be increased,
as the case may be) in an amount for each Increasing Lender (which shall not be
less than US$5,000,000) set forth in such notice; provided that (i) the new
Commitments and increases in existing Commitments pursuant to this paragraph
shall not be greater than US$500,000,000 in the aggregate during the term of
this Agreement and shall not be less than US$10,000,000 (or any portion of such
US$500,000,000 aggregate amount remaining unused) for any such increase,
(ii) each Increasing Lender, if not already a Lender hereunder, shall be subject
to the approval of the Administrative Agent and each LC Issuer (which approval
shall not be unreasonably withheld) and (iii) each Increasing Lender, if not
already a Lender hereunder, shall become a party to this Agreement by completing
and delivering to the Administrative Agent a duly executed accession agreement
in a form satisfactory to the Administrative Agent and the Company (an
“Accession Agreement”). New Commitments and increases in Commitments shall
become effective on the date specified in the applicable notices delivered
pursuant to this paragraph. Upon the effectiveness of any Accession Agreement to
which any Increasing Lender is a party, (i) such Increasing Lender shall
thereafter be deemed to be a party to this Agreement and shall be entitled to
all rights, benefits and privileges accorded a Lender hereunder and subject to
all obligations of a Lender hereunder and (ii) Schedule 2.01 shall be deemed to
have been amended to reflect the Commitment or Commitments of such Increasing
Lender as provided in such Accession Agreement. Notwithstanding the foregoing,
no increase in the Commitments (or in the Commitment of any Lender) pursuant to
this paragraph shall become effective unless (i) the Administrative Agent shall
have received documents consistent with those delivered under Section 4.02(b)
and (c), giving effect to such increase and (ii) on the effective date of such
increase, the conditions set forth in Sections 4.01(b) and (c) shall be
satisfied (with all references in such paragraphs to a Credit Event being deemed
to be references to such increase) and the Administrative Agent shall have
received a certificate to that effect dated such date and executed by a
Financial Officer of the Company.

(b) On the effective date (the “Increase Effective Date”) of any increase in the
Commitments of any Tranche pursuant to paragraph (a) above (a “Commitment
Increase”), (i) the aggregate principal amount of the Revolving Borrowings of
such Tranche outstanding (the “Initial Borrowings”) immediately prior to the
Commitment

 

59



--------------------------------------------------------------------------------

Increase on the Increase Effective Date shall be deemed to be paid, (ii) each
Increasing Lender that shall have had a Commitment under such Tranche prior to
the Commitment Increase shall pay to the Administrative Agent in same day funds
(in the applicable currencies), an amount equal to the difference between
(A) the product of (1) such Lender’s applicable Tranche Percentage (calculated
after giving effect to the Commitment Increase) multiplied by (2) the amount of
each Subsequent Borrowing (as hereinafter defined) and (B) the product of
(1) such Lender’s applicable Tranche Percentage (calculated without giving
effect to the Commitment Increase) multiplied by (2) the amount of each Initial
Borrowing, (iii) each Increasing Lender that shall not have had a Commitment
under such Tranche prior to the Commitment Increase shall pay to Administrative
Agent in same day funds (in the applicable currencies) an amount equal to the
product of (1) such Increasing Lender’s applicable Tranche Percentage
(calculated after giving effect to the Commitment Increase) multiplied by
(2) the amount of each Subsequent Borrowing, (iv) after the Administrative Agent
receives the funds specified in clauses (ii) and (iii) above, the Administrative
Agent shall pay to each Lender (in the applicable currencies) the portion of
such funds that is equal to the difference between (A) the product of (1) such
Lender’s applicable Tranche Percentage (calculated without giving effect to the
Commitment Increase) multiplied by (2) the amount of each Initial Borrowing and
(B) the product of (1) such Lender’s applicable Tranche Percentage (calculated
after giving effect to the Commitment Increase) multiplied by (2) the amount of
each Subsequent Borrowing, (v) after the effectiveness of the Commitment
Increase, the applicable Borrower shall be deemed to have made new Borrowings
(the “Subsequent Borrowings”) in amounts (in the currencies of the Initial
Borrowings) equal to the amounts of the Initial Borrowings and of the Types and
for the Interest Periods specified in a Borrowing Request delivered to the
Administrative Agent in accordance with Section 2.04, (vi) each Lender shall be
deemed to hold its applicable Tranche Percentage of each Subsequent Borrowing
(calculated after giving effect to the Commitment Increase) and (vii) the
Borrower shall pay each Lender any and all accrued but unpaid interest on its
Loans comprising the Initial Borrowings. The deemed payments made pursuant to
clause (i) above shall be subject to compensation by the applicable Borrower
pursuant to the provisions of Section 2.16 if the Increase Effective Date occurs
other than on the last day of the Interest Period relating thereto.

(c) Notwithstanding the foregoing, no increase in any Commitments (or in any
Commitment of any Lender) or addition of a new Lender shall become effective
under this Section 2.22 unless, (i) on the Increase Effective Date, the
conditions set forth in paragraphs (b) and (c) of Section 4.01 shall be
satisfied and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Financial Officer of the Company;
(ii) no reduction of the Total Commitment shall have occurred prior to the
Increase Effective Date; and (iii) the Administrative Agent shall have received
(with sufficient copies for each of the Lenders) documents consistent with those
delivered on the Effective Date under clauses (b) and (c) of Section 4.02 as to
the corporate power and authority of the Borrowers to borrow hereunder after
giving effect to such increase.

 

60



--------------------------------------------------------------------------------

SECTION 2.23. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) Commitment Fees shall cease to accrue on the unused Commitments of such
Defaulting Lender pursuant to Section 2.07(a);

(b) the Commitments and the Revolving Credit Exposures of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.07); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.07, require the consent
of such Defaulting Lender in accordance with the terms hereof;

(c) if any LC Exposure of any Class exists at the time such Lender becomes a
Defaulting Lender then:

(i) the LC Exposure of such Class of such Defaulting Lender (other than any
portion thereof attributable to unreimbursed LC Disbursements with respect to
which such Defaulting Lender shall have funded its participation as contemplated
by Sections 2.06(d) and 2.06(e)) shall be reallocated among the Non-Defaulting
Lenders with Commitments of such Class ratably in accordance with their
respective Commitments of such Class, but only to the extent (x) no
Non-Defaulting Lender’s Revolving Credit Exposure of such Class would exceed
such Non-Defaulting Lender’s Commitment of such Class and (y) the sum of all
Non-Defaulting Lenders’ Revolving Credit Exposures of such Class plus such
Defaulting Lender’s LC Exposure of such Class does not exceed the sum of all
Non-Defaulting Lenders’ Commitments of such Class;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrowers shall within one Business Day
following notice by the Administrative Agent cash collateralize for the benefit
of the LC Issuers the portion of such Defaulting Lender’s LC Exposure of the
applicable Class that has not been reallocated as set forth in such clause in
accordance with the procedures set forth in Section 2.06(m) for so long as such
LC Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay LC Participation Fees pursuant to Section 2.12(b) with respect
to the portion of such Defaulting Lender’s LC Exposure for so long as such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the applicable Lenders
pursuant to Section 2.07(b) shall be adjusted to give effect to such
reallocation; and

 

61



--------------------------------------------------------------------------------

(v) if all or any portion of such Defaulting Lender’s LC Exposure that is
subject to reallocation pursuant to clause (i) above is neither reallocated nor
cash collateralized pursuant to clause (i) or (ii) above, then, without
prejudice to any rights or remedies of any LC Issuer or any other Lender
hereunder, all LC Participation Fees payable under Section 2.07(b) with respect
to such portion of its LC Exposure shall be payable to the LC Issuers (and
allocated among them ratably based on the amount of such portion of the LC
Exposure of such Defaulting Lender attributable to Letters of Credit issued by
each LC Issuer) until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, no LC Issuer shall be
required to issue, amend, renew or extend any Letter of Credit of an applicable
Class unless, in each case, it is satisfied that, after giving effect to such
funding or issuance, amendment, renewal or extension, the Defaulting Lender’s LC
Exposure of each applicable Class will be fully covered by the Commitments of
such Class of the Non-Defaulting Lenders, after giving effect to the
reallocation of participating interests in any such issued, amended, renewed or
extended Letter of Credit in accordance with clause (c)(i) above and/or cash
collateral in respect of such Letter of Credit is provided by the Borrowers in
accordance with clause (c)(ii) above.

(e) In the event that the Administrative Agent, the Company and each LC Issuer
each agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the LC Exposure
of the applicable Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitments and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for the Lenders to hold such Loans ratably in accordance
with their applicable Commitments; provided that no adjustments will be made
retroactively with respect to fees accrued while that Lender was a Defaulting
Lender; and provided further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to each of the Lenders that:

SECTION 3.01. Organization; Powers. Each Borrower and each of the Restricted
Subsidiaries (a) is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization; (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted

 

62



--------------------------------------------------------------------------------

and as proposed to be conducted; (c) is qualified to do business in every
jurisdiction where such qualification is required, except where the failure so
to qualify would not result in a Material Adverse Effect; and (d) in the case of
each Borrower, has the corporate power and authority to execute, deliver and
perform its obligations under the Loan Documents and to borrow hereunder and
thereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by the
Borrowers of this Agreement and any promissory notes issued pursuant to
Section 9.04(j) (and by the Borrowing Subsidiaries of each Borrowing Subsidiary
Agreement) and the Borrowings and the issuances of Letters of Credit hereunder
(collectively, the “Transactions”) (a) have been duly authorized by all
requisite corporate action and (b) will not (i) violate (A) any provision of any
law, statute, rule or regulation (including the Margin Regulations) or of the
certificate of incorporation or other constitutive documents or by-laws of the
Borrowers, (B) any order of any Governmental Authority or (C) any provision of
any indenture or other agreement evidencing Indebtedness or, except for
violations that could not reasonably be expected to result in a Material Adverse
Effect or to affect adversely the rights or interests of the Lenders, any
agreement or other instrument to which any Borrower is a party or by which it or
any of its property is or may be bound, (ii) be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under any such indenture or other agreement evidencing Indebtedness or,
except for conflicts, breaches or defaults that could not reasonably be expected
to result in a Material Adverse Effect or to affect adversely the rights or
interests of the Lenders, any other agreement or other instrument to which any
Borrower is a party or by which it or any of its property is or may be bound, or
(iii) result in the creation or imposition of any lien upon any property or
assets of any Borrower.

SECTION 3.03. Enforceability. This Agreement and each Loan Document to which a
Borrower is a party constitutes a legal, valid and binding obligation of each
such Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting creditors’ rights generally and to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or advance filing with or other action by any Governmental
Authority, other than those which have been taken, given or made, as the case
may be, is or will be required with respect to any Borrower in connection with
the Transactions.

SECTION 3.05. Financial Statements. (a) The Company has heretofore furnished to
the Administrative Agent and the Lenders (through the posting on Intralinks)
copies of its consolidated balance sheet and statements of operations, cash flow
and stockholders’ equity as of and for the year ended December 31, 2017. Such
financial statements present fairly, in all material respects, the consolidated
financial condition and the results of operations of the Company and the
Subsidiaries as of such dates and for such periods in accordance with GAAP or
SAP, as applicable.

 

63



--------------------------------------------------------------------------------

(b) There has been no material adverse change in the consolidated financial
condition of the Company and the Subsidiaries taken as a whole from the
financial condition reported in the financial statements referenced in
paragraph (a) of this Section 3.05.

SECTION 3.06. Litigation; Compliance with Laws. (a) Except as disclosed on
Schedule 3.06 or in the Company’s public filings with the SEC prior to the First
Amendment Effective Date, there are no actions, proceedings or investigations
filed or (to the knowledge of any Responsible Officer of the Company) threatened
against any Borrower or any Subsidiary in any court or before any Governmental
Authority or arbitration board or tribunal which question the validity or
legality of this Agreement, the Transactions or any action taken or to be taken
pursuant to this Agreement and no order or judgment has been issued or entered
restraining or enjoining any Borrower or any Subsidiary from the execution,
delivery or performance of this Agreement nor is there any other action,
proceeding or investigation filed or (to the knowledge of any Responsible
Officer of the Company) threatened against any Borrower or any Subsidiary in any
court or before any Governmental Authority or arbitration board or tribunal
which would be reasonably likely to result in a Material Adverse Effect or
materially restrict the ability of any Borrower to comply with its obligations
under the Loan Documents.

(b) To the knowledge of any Responsible Officer of the Company, neither any
Borrower nor any Subsidiary is in violation of any law, rule or regulation
(including any law, rule or regulation relating to the protection of the
environment or to employee health or safety), or in default with respect to any
judgment, writ, injunction or decree of any Governmental Authority, where such
violation or default would be reasonably likely to result in a Material Adverse
Effect.

(c) No exchange control law or regulation materially restricts any Borrower from
complying with its obligations in respect of any Loan or otherwise under this
Agreement.

SECTION 3.07. Federal Reserve Regulations. (a) Neither any Borrower nor any
Subsidiary that will receive proceeds of the Loans hereunder is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry Margin Stock or to refund indebtedness originally incurred for such
purpose, or for any other purpose which in each case entails a violation of, or
which is inconsistent with, the provisions of the Margin Regulations.

SECTION 3.08. Investment Company Act. No Borrower is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940
(the “1940 Act”). While certain subsidiaries of the Company may be “investment
companies” as defined in the 1940 Act, the transactions contemplated by this
Agreement will not violate or require any approval under such Act or any
regulations promulgated pursuant thereto.

 

64



--------------------------------------------------------------------------------

SECTION 3.09. Use of Proceeds. All proceeds of the Loans and the Letters of
Credit shall be used for the purposes referred to in the recitals to this
Agreement.

SECTION 3.10. Full Disclosure; No Material Misstatements. No report, financial
statement, other written information or other information transmitted orally
during a formal presentation, furnished by or on behalf of any Borrower to the
Administrative Agent or any Lender pursuant to this Agreement or in connection
with the arrangement, syndication and closing of the credit facilities
established hereby, other than information of a general economic or
industry-specific nature, contains or will contain any material misstatement of
fact or omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were or
will be made, not misleading (except that as to any projections or other
forward-looking information, the Company represents only that such information
has been or will be prepared in good faith based on assumptions believed to be
reasonable at the time made, it being understood that such projections and other
forward-looking information are not to be viewed as factual and are not a
guarantee of future performance, and that actual results may differ materially
from projected results).

SECTION 3.11. Taxes. Each Borrower and each of the Restricted Subsidiaries have
filed or caused to be filed all Federal, state and local tax returns which are
required to be filed by them, and have paid or caused to be paid all taxes shown
to be due and payable on such returns or on any assessments received by any of
them, other than (a) any taxes or assessments the validity of which is being
contested in good faith by appropriate proceedings, and with respect to which
appropriate accounting reserves have to the extent required by GAAP or SAP, as
applicable, been set aside or (b) in any such case, to the extent the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.12. Employee Pension Benefit Plans. The present aggregate value of
accumulated benefit obligations of all unfunded and underfunded pension plans
(including other post-retirement benefit plans) of the Company and its
Subsidiaries (based on those assumptions used for disclosure in corporate
financial statements in accordance with GAAP) did not, as of December 31, 2017,
exceed by more than US$926,000,000 the value of the assets of all such plans.
The Company has recorded this amount in its consolidated balance sheet for the
year ended December 31, 2017.

SECTION 3.13. Sanctions, Anti-Corruption Laws. (a) Neither the Company, nor any
of its Subsidiaries, nor to the best knowledge of the Company and its
Subsidiaries, any of their respective directors, officers, or any of their
respective employees or agents that will act in any capacity in connection with
the credit facility established hereby, is an individual or entity that is
currently the target of any Sanctions. Neither the Company nor any of its
Subsidiaries is in violation of applicable Sanctions in any material respect, or
is located, organized or resident in a Designated Jurisdiction.

 

65



--------------------------------------------------------------------------------

(b) The Company and its Subsidiaries, and to the best knowledge of the Company
and its Subsidiaries, their respective directors, officers, employees and agents
(acting in such capacity), are in compliance in all material respects with
applicable Anti-Corruption Laws and Anti-Money Laundering Laws. The Company has
instituted and maintained policies and procedures reasonably designed to promote
and achieve compliance with applicable Anti-Corruption Laws and Sanctions.

SECTION 3.14. Plan Assets. As of the First Amendment Effective Date, each
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments.

SECTION 3.15. EEA Financial Institutions. No Borrower is an EEA Financial
Institution.

ARTICLE IV

Conditions of Lending

SECTION 4.01. All Credit Events. The obligation of each Lender to make Loans and
of each LC Issuer to issue, amend, renew or extend Letters of Credit hereunder
(each, a “Credit Event”) is subject to the satisfaction of the following
conditions:

(a) On the date of each Credit Event, the Administrative Agent shall have
received a notice of such Credit Event as required by Section 2.04 or
Section 2.06, as applicable.

(b) On the date of each Credit Event, the representations and warranties set
forth in Article III hereof (other than the representations and warranties set
forth in Section 3.05(b) and Section 3.06(a)) shall be true and correct in all
material respects on and as of the date of such Credit Event with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

(c) At the time of and immediately after such Credit Event, no Event of Default
or Default shall have occurred and be continuing.

Each Credit Event shall be deemed to constitute a representation and warranty by
each Borrower on the date thereof as to the matters specified in paragraphs (b)
and (c) of this Section 4.01.

 

66



--------------------------------------------------------------------------------

SECTION 4.02. Conditions to Effectiveness. This amendment and restatement of the
Existing Credit Agreement shall not become effective until the date on which
each of the following conditions shall be satisfied (or waived in accordance
with Section 9.07):

(a) The Company shall have consummated the Talcott Sale and shall have delivered
to the Administrative Agent notice as of the date of the Talcott Sale confirming
that it has been consummated.

(b) All principal, interest, fees and other amounts accrued for the accounts of
or owed to the Lenders under the Existing Credit Agreement (whether or not due
at the time) shall have been paid in full, the commitments under such Existing
Credit Agreement shall have been terminated and all Existing Roll-Over Letters
of Credit issued thereunder shall have rolled-over in accordance with this
Agreement.

(c) On the Extension Date, the representations and warranties set forth in this
Agreement shall be true and correct in all material respects.

(d) On and as of the Extension Date, no Event of Default or Default shall have
occurred and be continuing.

(e) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Company and dated as of the Extension Date,
certifying the matters listed in Section 4.02(c) and 4.02(d).

(f) Payment of all fees, expenses and other amounts required to be paid or
reimbursed in connection with each of the following: (i) the fee letter dated as
of March 9, 2018 between the Company and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, (ii) the fee letter dated as of March 9, 2018 between the Company
and JPMorgan Chase Bank, N.A., (iii) the fee letter dated as of March 9, 2018
between the Company and Citigroup Global Markets, Inc., (iv) the fee letter
dated as of March 9, 2018 between the Company and U.S. Bank National Association
and (v) the fetter dated as of March 9, 2018 between the Company and Wells Fargo
Securities, LLC.

The Administrative Agent shall notify the Company and the Lenders of the
occurrence of the Extension Date, and such notice shall be conclusive and
binding. For purposes of determining compliance with the conditions specified in
this Section 4.02, each Lender that has executed the First Amendment shall be
deemed to have consented to, approved or accepted, or to be satisfied with, each
document or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to such Lender unless the Administrative Agent shall
have received notice from such Lender prior to the First Amendment Effective
Date specifying its objection thereto. Each Lender that has executed the First
Amendment and that is a lender under the Existing Credit Agreement shall be
deemed to have waived (x) the requirement under Section 2.12 of the Existing
Credit Agreement for three Business Days’ advance notice of the termination of
the Existing Credit Agreement contemplated by such Section and (y) the
requirement under Section 2.04 of the Existing Credit Agreement for three
Business Days’ advance notice of a Eurocurrency Borrowing in US Dollars on the
Extension Date (provided that the Borrower shall provide such notice not later
than 10:30am, New York City time, on the date of such Borrowing).

 

67



--------------------------------------------------------------------------------

SECTION 4.03. First Borrowing by Each Borrowing Subsidiary. The obligation of
each Lender to make Loans to any Borrowing Subsidiary shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.07):

(a) the Administrative Agent and each Lender shall have received a copy of the
Borrowing Subsidiary Agreement executed by such Borrowing Subsidiary, and such
Borrowing Subsidiary Agreement shall have become effective in accordance with
Section 9.15.

(b) The Administrative Agent and each Lender shall have received (i) all
documentation and other information related to such Borrowing Subsidiary
required by the Administrative Agent and each Lender under applicable “know your
customer” or similar identification rules and regulations, including the USA
Patriot Act, and (ii) such other documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Borrowing Subsidiary and the
authorization of the Transactions insofar as they relate to such Borrowing
Subsidiary, all in form and substance satisfactory to the Administrative Agent
and its counsel.

ARTICLE V

Covenants

A. Affirmative Covenants. Each Borrower covenants and agrees with each Lender
and the Administrative Agent that so long as any Commitments hereunder remain in
effect, any principal of or interest on any Loan remains outstanding and unpaid,
any Letter of Credit remains outstanding, any LC Disbursement remains
unreimbursed or any Fees or any other amounts payable hereunder remain unpaid,
unless the Required Lenders shall otherwise consent in writing, it will, and
will cause each of the Subsidiaries to:

SECTION 5.01. Existence. In the case of each Borrower, do or cause to be done
all things necessary to cause such Borrower and each of its Restricted
Subsidiaries (a) to preserve and keep in full force and effect its corporate
existence, except as expressly permitted under Section 5.10, and (b) to preserve
its rights and franchises to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.02. Business and Properties. (a) In the case of the Borrowers and the
Restricted Subsidiaries, comply with all applicable laws, rules, regulations and
orders of any Governmental Authority (including any of the foregoing relating to
the protection of the environment or to employee health and safety and any
applicable Anti-Corruption Laws), whether now in effect or hereafter enacted,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; and at all times
maintain and preserve all property material to the conduct of its business and
keep such property in good repair,

 

68



--------------------------------------------------------------------------------

working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith
may be properly conducted at all times, except in each case where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

(b) Maintain and reasonably enforce policies and procedures reasonably designed
to promote and achieve compliance with applicable Anti-Corruption Laws and
Sanctions.

SECTION 5.03. Financial Statements, Reports, etc. In the case of the Company,
furnish to the Administrative Agent, with sufficient copies (or with an
electronic copy) to be distributed by the Administrative Agent to each Lender:

(a) within 90 days after the end of each fiscal year, its consolidated balance
sheet and the related consolidated statements of income and cash flows showing
its consolidated financial condition as of the close of such fiscal year and the
consolidated results of its operations during such year, all audited by
Deloitte & Touche LLP or other independent certified public accountants of
recognized national standing selected by the Company and accompanied by an
opinion of such accountants to the effect that such consolidated financial
statements fairly present in all material respects its financial condition and
results of operations on a consolidated basis in accordance with GAAP or SAP, as
applicable (it being agreed that the requirements of this paragraph may be
satisfied by the delivery pursuant to paragraph (e) below of an annual report on
Form 10-K containing the foregoing);

(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheet and related consolidated
statements of income and cash flows showing its consolidated financial condition
as of the close of such fiscal quarter and the consolidated results of its
operations during such fiscal quarter and the then elapsed portion of the fiscal
year, all certified by one of its Financial Officers as fairly presenting in all
material respects its financial condition and results of operations and cash
flows on a consolidated basis in accordance with GAAP or SAP, as applicable,
subject to normal year-end audit adjustments (it being agreed that the
requirements of this paragraph may be satisfied by the delivery pursuant to
paragraph (e) below of a quarterly report on Form 10-Q containing the
foregoing);

(c) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, a certificate of a Financial Officer (A) certifying that no Event
of Default or Default has occurred or, if such an Event of Default or Default
has occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto and (B) setting forth
(1) each Standard Letter of Credit and Secured Letter of Credit outstanding as
of the end of such fiscal year or fiscal quarter and (2) each item of Collateral
on deposit in each LC Security Account, and the Collateral Value and Adjusted
Collateral Value thereof, as of the end of such fiscal year or fiscal quarter;

 

69



--------------------------------------------------------------------------------

(d) as soon as available and in any event within 90 days after the end of each
fiscal year and, in the case of clause (ii), within 60 days after the end of
each of the first three fiscal quarters of each fiscal year, (i) the Statement
of Actuarial Opinion of each of the Restricted Subsidiaries for such fiscal year
as filed with the Applicable Insurance Regulatory Authority and (ii) the Annual
Statement or Quarterly Statement, as applicable, of each of the Restricted
Subsidiaries for such fiscal year or fiscal quarter as filed with the Applicable
Insurance Regulatory Authority, together with, in the case of the statements
delivered pursuant to clause (ii) above, a certificate of a Financial Officer to
the effect that such statements present fairly in all material respects the
statutory assets, liabilities, capital and surplus, results of operations and
cash flows of such Insurance Subsidiary in accordance with SAP;

(e) promptly after the same become publicly available, copies of all reports on
forms 10-K, 10-Q and 8-K filed by it with the SEC, or any Governmental Authority
succeeding to any of or all the functions of the SEC, or, in the case of the
Company, copies of all reports distributed to its shareholders, as the case may
be;

(f) promptly, from time to time, such other information as any Lender shall
reasonably request through the Administrative Agent; and

(g) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, calculations of the financial tests referred to in Sections 5.13
and 5.14.

Information required to be delivered pursuant to this Section 5.03 shall be
deemed to have been delivered to the Lenders on the date on which the Company
provides written notice to the Administrative Agent that such information has
been posted on the Company’s website on the Internet at
http://www.thehartford.com or is available on the website of the SEC at
http://www.sec.gov (to the extent such information has been posted or is
available as described in such notice); provided that the Company shall deliver
paper copies of such information to any Lender that requests such delivery
within 5 Business Days after such request. Information required to be delivered
pursuant to this Section 5.03 may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent. The Company hereby
acknowledges that the Administrative Agent and/or the Arrangers may, but shall
not be obligated to, make available to the Lenders and the LC Issuer(s)
materials and/or information provided by or on behalf of the Company hereunder
(collectively, “Company Materials”) by posting the Company Materials on Debt
Domain, IntraLinks, Syndtrak, ClearPar, or another similar electronic system
(the “Platform”).

SECTION 5.04. Insurance. In the case of the Company and each Restricted
Subsidiary, keep its material insurable properties adequately insured at all
times by financially sound and reputable insurers, and maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies similarly
situated and in the same or similar businesses (it being understood that the
Company and the Restricted Subsidiaries may self-insure to the extent customary
with companies similarly situated and in the same or similar businesses).

 

70



--------------------------------------------------------------------------------

SECTION 5.05. Obligations and Taxes. In the case of the Company and each
Restricted Subsidiary, pay, satisfy or otherwise discharge promptly when due all
taxes, assessments and governmental charges imposed upon it or upon its income
or profits or in respect of its property, as well as all other material
liabilities, in each case before the same shall become delinquent or in default
and before penalties accrue thereon, unless and to the extent (a) that the same
are being contested in good faith by appropriate proceedings and adequate
reserves with respect thereto shall, to the extent required by GAAP or SAP, as
applicable, have been set aside or (b) the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

SECTION 5.06. Notices. Promptly upon a Responsible Officer of the Company
obtaining knowledge thereof, give the Administrative Agent, to be distributed by
the Administrative Agent to each Lender, written notice of the following:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the action (if any) which is proposed to be taken with respect thereto; and

(b) any change in any of the Ratings.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain financial records in accordance with GAAP or SAP, as applicable, and,
upon reasonable notice, at all reasonable times, permit any authorized
representative designated by the Administrative Agent to visit and inspect the
properties of the Company and of any Restricted Subsidiary and to discuss the
affairs, finances and condition of the Company and the Restricted Subsidiaries
with a Financial Officer of the Company and such other officers as the Company
shall deem appropriate.

SECTION 5.08. Employee Benefits. (a) Comply with the applicable provisions of
ERISA and the Code, except in each case where any such non-compliance could not
reasonably be expected to have a Material Adverse Effect and (b) furnish to the
Administrative Agent and each Lender as soon as possible after, and in any event
within 30 days after any Responsible Officer of any Borrower knows that, any
ERISA Event has occurred that, alone or together with any other ERISA Event
known to have occurred, could reasonably be expected to result in liability of
such Borrower in an aggregate amount exceeding US$100,000,000 in any year, a
statement of a Financial Officer of such Borrower setting forth details as to
such ERISA Event and the action, if any, that such Borrower proposes to take
with respect thereto.

SECTION 5.09. Use of Proceeds. Use the proceeds of the Loans and the Letters of
Credit only for the purposes set forth in the preamble to this Agreement.

B. Negative Covenants. Each Borrower covenants and agrees with each Lender and
the Administrative Agent that so long as any Commitments hereunder remain in
effect, any principal of or interest on any Loan remains outstanding and unpaid,
any Letter of Credit remains outstanding, any LC Disbursement remains
unreimbursed or any

 

71



--------------------------------------------------------------------------------

Fees or any other amounts payable hereunder remain unpaid, unless the Required
Lenders shall otherwise consent in writing, it will not, and will not cause or
permit any of the Subsidiaries to:

SECTION 5.10. Consolidations, Mergers, and Sales of Assets. In the case of the
Company and the Restricted Subsidiaries, consolidate or merge with or into any
other person or sell, lease or transfer all or substantially all of its property
and assets, or agree to do any of the foregoing, unless (a) no Default or Event
of Default has occurred and is continuing or would have occurred immediately
after giving effect thereto and (b) in the case of a consolidation or merger or
transfer of assets involving the Company and in which the Company is not the
surviving corporation or sells, leases or transfers all or substantially all of
its property and assets, the surviving corporation or person purchasing, leasing
or receiving such property and assets is organized in the United States of
America or a state thereof and agrees to be bound by the terms and provisions
applicable to the Company hereunder.

SECTION 5.11. Limitations on Liens. Create, incur, assume or permit to exist any
Lien upon any present or future capital stock or any other Ownership Interests
(as defined below) of any of its Material Subsidiaries (other than any
Subsidiary established primarily for the purpose of reinsuring redundant reserve
insurance liabilities of the Company or any other Insurance Subsidiary). As used
herein “Ownership Interests” means, with respect to any person, all of the
shares of capital stock of such person and all debt securities of such person
that can be converted or exchanged for capital stock of such person, whether
voting or nonvoting, and whether or not such capital stock or debt securities
are outstanding on any date of determination. Notwithstanding the foregoing,
this covenant shall not apply to Liens incurred pursuant to the Loan Documents.

SECTION 5.12. Limitation on Consolidated Subsidiary Debt. Create, incur, assume
or permit to exist any Consolidated Subsidiary Debt, other than Consolidated
Subsidiary Debt in an aggregate principal amount that does not exceed, at any
one time outstanding, the greater of (i) $1,500,000,000 and (ii) 15.0% of the
Consolidated Net Worth of the Company at such time.

SECTION 5.13. Consolidated Total Debt to Consolidated Total Capitalization.
Permit the ratio of (i) Consolidated Total Debt to (ii) Consolidated Total
Capitalization to be greater than 0.35 to 1.00.

SECTION 5.14. Minimum Consolidated Net Worth. Permit the Consolidated Net Worth
of the Company at the end of any fiscal quarter to be less than US$9,000,000,000
(“Minimum Amount”), provided that on and after the date of the first quarterly
or annual filing by the Company with the SEC following the Extension Date, if
the Consolidated Net Worth of the Company has increased by greater than 12.5% of
the Company’s Consolidated Net Worth based on its 2017 annual report on Form
10-K filed with the SEC (the amount of any such increase to Consolidated Net
Worth, the “Threshold Amount”), the Minimum Amount under this Section 5.14 shall
be reset to be equal to US$9,000,000,000 plus 50% of the Threshold Amount.

 

72



--------------------------------------------------------------------------------

SECTION 5.15. Limitations on Secured Non-Operating Indebtedness. Create, incur,
assume or permit to exist any Non-Operating Indebtedness that is secured by a
Lien on any property or assets of the Company and its Subsidiaries; provided,
however, that this covenant shall not apply to any of the following:

(a) Non-Operating Indebtedness that is secured by a Lien on any property or
assets of the Company and its Subsidiaries at any one time outstanding in an
aggregate amount not to exceed the greater of (i) $1,000,000,000 and (ii) 10.0%
of the Consolidated Net Worth of the Company at such time; and

(b) Non-Operating Indebtedness that is secured by Liens on securities owned by
any Subsidiary which are pledged to a Federal Home Loan Bank (a “FHLB”) to
secure loans, advances or extensions of credit made by such FHLB to such
Subsidiary in the ordinary course of business.

SECTION 5.16. Sanctions; Anti-Corruption Laws.

(a) Directly or indirectly use the proceeds of any Borrowing or any Letter of
Credit for the purpose of funding or facilitating any activities of or business
with any individual or entity that, at the time of such funding or facilitation,
is targeted by Sanctions, or in any Designated Jurisdiction or otherwise, in
each case in any manner that will result in a violation by any party to any Loan
Document (including any individual or entity participating in the transaction,
whether as Lender, Arranger, Administrative Agent, LC Issuer, or otherwise) of
Sanctions.

(b) Directly or indirectly, use the proceeds of any Borrowing or any Letter of
Credit for any purpose which would violate any applicable Anti-Corruption Laws.

ARTICLE VI

Events of Default

In case of the happening of any of the following events (each an “Event of
Default”):

(a) any representation or warranty made or deemed made under this Agreement, or
any written information or other information transmitted orally during a formal
presentation, furnished by any Borrower or any Subsidiary to the Administrative
Agent or the Lenders pursuant to this Agreement or in connection with the
arrangement, syndication or closing of the facilities established hereby, shall
prove to have been false or misleading in any material respect when so made,
deemed made or furnished;

(b) (i) default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise,
or (ii) default shall be made in the payment of any reimbursement obligation in
respect of any LC Disbursement when and as the same shall become due and payable
and such default under this clause (ii) shall continue unremedied for a period
of three Business Days;

 

73



--------------------------------------------------------------------------------

(c) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in paragraph (b) above)
due hereunder, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of ten days;

(d) default shall be made in the due observance or performance of any covenant,
condition or agreement contained in Section 5.01, 5.06, 5.10, 5.11, 5.13, 5.14,
5.15 or 5.16 and, in the case of any default under Section 5.11, such default
shall continue for 30 days;

(e) default shall be made in the due observance or performance of any covenant,
condition or agreement contained herein or in any other Loan Document (other
than those specified in clauses (b), (c) or (d) above) and such default shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender to the Company;

(f) the Company or any Subsidiary shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of any Indebtedness in a
principal amount in excess of US$100,000,000, when and as the same shall become
due and payable or (ii) fail to observe or perform any other term, covenant,
condition or agreement contained in any agreement or instrument evidencing or
governing any such Indebtedness if the effect of any failure referred to in this
clause (ii) is to cause, or to permit the holder or holders of such Indebtedness
or a trustee on its or their behalf (with or without the giving of notice, the
lapse of time or both) to cause, such Indebtedness to become due prior to its
stated maturity;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Company, any Borrowing Subsidiary or any Restricted Subsidiary,
or of a substantial part of the property or assets of the Company, any Borrowing
Subsidiary or any Restricted Subsidiary, under Title 11 of the United States
Code, as now constituted or hereafter amended, or any other Federal or state
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Company, any Borrowing Subsidiary or any Restricted Subsidiary or for a
substantial part of the property or assets of the Company, any Borrowing
Subsidiary or any Restricted Subsidiary, or (iii) the winding up or liquidation
of the Company, any Borrowing Subsidiary or any Restricted Subsidiary; and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered; or any
Governmental Authority having jurisdiction over the Company, any Borrowing
Subsidiary or any Restricted Subsidiary shall issue any order or commence any
proceeding for the conservation or administration of the Company, any Borrowing
Subsidiary or any Restricted Subsidiary or shall take any similar action;

 

74



--------------------------------------------------------------------------------

(h) the Company, any Borrowing Subsidiary or any Restricted Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal or state bankruptcy, insolvency, receivership or
similar law, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or the filing of any petition described
in (g) above, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company, any Borrowing Subsidiary or any Restricted Subsidiary or for a
substantial part of the property or assets of the Company, any Borrowing
Subsidiary or any Restricted Subsidiary, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due, or (vii) take any action for the purpose of effecting any of the foregoing;

(i) one or more final judgments shall be entered by any court against the
Company or any of the Subsidiaries for the payment of money in an aggregate
amount in excess of US$100,000,000 (in excess of any amount thereof that is
fully covered by independent third party insurance where the insurer has been
advised of the claim and has not disputed coverage), and such judgment or
judgments shall not have been paid, discharged or stayed for a period of
60 days, or a warrant of attachment or execution or similar process shall have
been issued or levied against property of the Company or any of the Subsidiaries
to enforce any such judgment or judgments;

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in a Material Adverse Effect; or

(k) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Company
or any Restricted Subsidiary described in paragraph (g) or (h) above), and at
any time thereafter during the continuance of such event, the Administrative
Agent, at the request of the Required Lenders, shall, by notice to the Company,
take either or both of the following actions, at the same or different times:
(i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrowers accrued hereunder, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived anything contained
herein to the contrary notwithstanding; and, in the case of any event with
respect to the Company or any Restricted Subsidiary described in paragraph
(g) or (h) above, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrowers accrued
hereunder shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived anything contained herein to the contrary notwithstanding.

 

75



--------------------------------------------------------------------------------

After the exercise of remedies provided for in the foregoing paragraph, any
amount received by the Administrative Agent pursuant to the provisions of this
Article VI shall be applied by the Administrative Agent in the following order:

First, to payment of fees, indemnities, expenses and other amounts (including
fees, charges and disbursements of counsel to the Administrative Agent) payable
to the Administrative Agent in its capacity as such;

Second, to payment of fees, indemnities and other amounts (other than
(i) principal of and interest on Loans and unreimbursed LC Disbursements and
(ii) the Commitment Fees and the LC Participation Fees) payable to the Lenders
and any LC Issuer (including fees, charges and disbursements of counsel to the
respective Lenders and each LC Issuer), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of accrued and unpaid Commitment Fees and LC Participation
Fees and interest on the Loans and unreimbursed LC Disbursements, ratably among
the Lenders and each LC Issuer in proportion to the respective amounts described
in this clause Third payable to them;

Fourth, to payment of unpaid principal of the Loans and unreimbursed LC
Disbursements, ratably among the Lenders and each LC Issuer in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, to the Borrowers or as otherwise required by law.

ARTICLE VII

Guarantee

In order to induce the Lenders to extend credit to the Borrowing Subsidiaries
hereunder, the Company hereby unconditionally and irrevocably guarantees, as a
primary obligor and not merely as a surety, the due and punctual payment and
performance, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, of the Guaranteed Obligations. The
Company further agrees that the Guaranteed Obligations may be extended or
renewed, in whole or in part, without notice or further assent from it and that
it will remain bound upon its guarantee notwithstanding any extension or renewal
of any Guaranteed Obligations.

The Company waives presentment to, demand of payment from and protest to the
Borrowing Subsidiaries of any of the Guaranteed Obligations, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment. The
obligations of the Company hereunder shall not be affected by (a) the failure of
any Lender to assert any claim or demand or to enforce any right or remedy
against the Borrowing Subsidiaries under the provisions of this Agreement or
otherwise; (b) any rescission, waiver, amendment or modification of any of the
terms or provisions of this Agreement, any guarantee or any other agreement;
(c) any law, regulation or order of any

 

76



--------------------------------------------------------------------------------

jurisdiction, or any other event, affecting any term of any Guaranteed
Obligation or any Lender’s rights with respect thereto; or (d) the failure of
any Lender to exercise any right or remedy against any other guarantor of the
Guaranteed Obligations. The Company hereby agrees that any payments in respect
of the Guaranteed Obligations pursuant to this Article VII will be paid to the
Administrative Agent without setoff or counterclaim, in the currencies of such
Guaranteed Obligations, at the Administrative Agent’s Office.

The Company further agrees that its guarantee constitutes a guarantee of payment
when due and not of collection, and waives any right to require that any resort
be had by the Administrative Agent or any Lender to any security, if any, held
for payment of the Guaranteed Obligations or to any balance of any deposit
account or credit on its books, in favor of the Borrowing Subsidiaries or any
other person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Guaranteed
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of the Company hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Administrative Agent or any Lender to
assert any claim or demand or to enforce any remedy under this Agreement, any
guarantee or any other agreement, by any waiver or modification of any provision
thereof, by any default, failure or delay, willful or otherwise, in the
performance of the Guaranteed Obligations, or by any other act or omission which
may or might in any manner or to any extent vary the risk of the Company or
otherwise operate as a discharge of the Company as a matter of law or equity.

To the extent permitted by applicable law, the Company waives any defense based
on or arising out of any defense available to the Borrowing Subsidiaries,
including any defense based on or arising out of any disability of the Borrowing
Subsidiaries, or the unenforceability of the Guaranteed Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrowing Subsidiaries, other than final payment in full of the Guaranteed
Obligations. The Administrative Agent and the Lenders may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
non-judicial sales, or exercise any other right or remedy available to them
against the Borrowing Subsidiaries, or any security without affecting or
impairing in any way the liability of the Company hereunder except to the extent
the Guaranteed Obligations have been fully and finally paid. The Company waives
any defense arising out of any such election even though such election operates
to impair or to extinguish any right of reimbursement or subrogation or other
right or remedy of the Company against the Borrowing Subsidiaries or any
security.

The Company further agrees that its guarantee shall continue to be effective or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of principal of or interest on any Guaranteed Obligation is rescinded or must
otherwise be restored by any Lender upon the bankruptcy or reorganization of any
Borrowing Subsidiary or otherwise.

 

77



--------------------------------------------------------------------------------

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any Borrowing Subsidiary to pay
any Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the Company
hereby promises to and will, upon receipt of written demand by the
Administrative Agent or any Lender, forthwith pay or cause to be paid to the
Administrative Agent or such Lender in cash the amount of such unpaid Guaranteed
Obligation.

Until the termination of this Agreement and the commitments hereunder, and the
repayment in full of all amounts due under this Agreement, the Company hereby
irrevocably waives and releases any and all rights of subrogation,
indemnification, reimbursement and similar rights which it may have against or
in respect of the Borrowing Subsidiaries at any time relating to the Guaranteed
Obligations, including all rights that would result in its being deemed a
“creditor” of the Borrowing Subsidiaries under the United States Code as now in
effect or hereafter amended, or any comparable provision of any successor
statute.

ARTICLE VIII

The Administrative Agent

SECTION 8.01. Appointment and Authority. Each of the Lenders and LC Issuers
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except as expressly provided herein, the provisions of this Article
VIII are solely for the benefit of the Administrative Agent, the Lenders and LC
Issuers, and none of the Borrowers shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

SECTION 8.02. Rights as a Lender. The person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender or
an LC Issuer as any other Lender or LC Issuer and may exercise the same as
though it were not the Administrative Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the person serving as the Administrative Agent hereunder in
its individual capacity. Such person and its Affiliates may accept deposits
from, lend money to, own securities of, act

 

78



--------------------------------------------------------------------------------

as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with any of the Borrowers or any Subsidiary or
other Affiliate thereof as if such person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders or any LC
Issuer.

SECTION 8.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
Affiliates that is communicated to or obtained by the person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Article VI and 9.07) or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by a
Borrower, a Lender or an LC Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

79



--------------------------------------------------------------------------------

SECTION 8.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any telephonic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper person. The Administrative
Agent also may rely upon, and shall not incur any liability for relying thereon,
any statement made to it orally or by telephone and believed by it to have been
made by the proper person and may act upon such statement prior to receipt of
written confirmation thereof. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an LC Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or an LC Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or LC Issuer prior to the making of such Loan or the issuance of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for any of the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

SECTION 8.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through its Affiliates and its or its Affiliates’ partners, directors, officers,
employees, agents and advisors. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Affiliates, partners, directors,
officers, employees, agents and advisors of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facility provided for herein as well as
activities as Administrative Agent.

SECTION 8.06. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, an LC Issuer and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right (with the consent of Company unless an Event of Default
shall have occurred and be continuing) to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the LC Issuers
(with the consent of Company unless an Event of Default shall have occurred

 

80



--------------------------------------------------------------------------------

and be continuing) appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Company, the LC Issuers and the Lenders that no qualifying person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice on the Resignation Effective Date. If
the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Company and such Person
remove such Person as Administrative Agent and, with the consent of Company
unless an Event of Default shall have occurred and be continuing, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date. With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (a) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (b) except for any indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender and LC Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided for in Section 2.20(f) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by any Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between such Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article VIII and Section 9.05 shall continue
in effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Affiliates and the partners, directors,
officers, employees, agents and advisors of any of the foregoing in respect of
any actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an LC Issuer. If Bank of
America resigns as an LC Issuer, it shall retain all the rights, powers,
privileges and duties of an LC Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as an LC Issuer
and all LC Exposure with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in LC Disbursements
that have not yet been reimbursed by or on behalf of the applicable Borrowers,
pursuant to Section 2.06(e). Upon the acceptance of a successor’s

 

81



--------------------------------------------------------------------------------

appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring LC Issuer, (b) the retiring LC Issuer shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor LC Issuer shall issue Letters of Credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
outstanding Letters of Credit.

SECTION 8.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and LC Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent, any other Lender, any Affiliates of the
Administrative Agent or any other Lender or any partners, directors, officers,
employees, agents and advisors of any of the foregoing and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and LC Issuer
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender, any Affiliate of the Administrative
Agent or any other Lender or any partners, directors, officers, employees,
agents and advisors of any of the foregoing and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 8.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers or syndication agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents (except in its capacity, as
applicable, as the Administrative Agent, a Lender or an LC Issuer).

SECTION 8.09. Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrowers, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank

 

82



--------------------------------------------------------------------------------

collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrowers, that:

(i) none of the Administrative Agent or the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto,

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies,

 

83



--------------------------------------------------------------------------------

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c) The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed or sent by telecopy, as follows:

(i) if to any Borrower, to The Hartford Financial Services Group, Inc., One
Hartford Plaza, Hartford, CT 06155, Attention of Mr. Robert W. Paiano (Telecopy
No. 860-547-2878); with a copy to Mr. Donald C. Hunt, The Hartford Financial
Services Group, Inc., One Hartford Plaza, Hartford CT 06155 (Telecopy
No. 860-547-6959);

 

84



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to the address, facsimile number,
electronic mail address or telephone number specified for it on Schedule 9.01;

(iii) if to Bank of America as LC Issuer, to the address, facsimile number,
electronic mail address or telephone number specified for it on Schedule 9.01;
and

(iv) if to any other Lender or LC Issuer, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy to such party as provided in this Section or in accordance with the
latest unrevoked direction from such party given in accordance with this Section
(except that, if such notice is not received during normal business hours for
the recipient, it shall be deemed to have been given at the opening of business
on the next business day for the recipient).

(b) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMPANY
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Company, any of its Subsidiaries, any
Lender, any LC Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Company’s, any of its Subsidiaries’ or the Administrative
Agent’s transmission of Company Materials or notices through the Platform, any
other electronic platform or electronic messaging service, or through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are the result of the gross negligence or willful misconduct of such
Agent Party.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrowers herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Lenders and the LC
Issuers and shall survive the making by the Lenders of the Loans or the issuance
by an LC Issuer of any Letters of Credit regardless of any investigation made by
the Lenders or the LC Issuers or on their behalf, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any Fee or any other amount payable under this Agreement is outstanding and
unpaid, any Letter of Credit is outstanding or the Commitments have not been
terminated.

 

85



--------------------------------------------------------------------------------

SECTION 9.03. Binding Effect. This Agreement shall become effective on the
Extension Date, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns, except that the
Borrowers shall not have the right to assign any rights hereunder or any
interest herein without the prior consent of all the Lenders.

SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party (including any LC Issuer’s Affiliate that
issues any Letter of Credit); and all covenants, promises and agreements by or
on behalf of any party that are contained in this Agreement shall bind and inure
to the benefit of its successors and assigns (including any Affiliate of an LC
Issuer that issues any Letter of Credit).

(b) Each Lender may assign to one or more assignees (other than a natural
Person, a Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) all or a portion of its interests, rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans at
the time owing to it); provided, however, that (i) except in the case of an
assignment to a Lender or a Lender Affiliate, the Company (except when there
exists a Default or an Event of Default), the Administrative Agent and the LC
Issuers must give their prior written consent to such assignment (which consent
shall not be unreasonably withheld or delayed); provided that the Company shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received written notice (sent in accordance with Section 9.01) of
such proposed assignment; (ii) the parties to each such assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, and a
processing and recordation fee of US$3,500; (iii) the assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and (iv) the amount of the Commitments of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than US$5,000,000 and the amount of the Commitments of
such Lender remaining after such assignment shall not be less than US$5,000,000
or shall be zero. Upon acceptance and recording pursuant to paragraph (e) of
this Section, from and after the effective date specified in each Assignment and
Assumption, which effective date shall be at least five Business Days after the
execution thereof, (A) the assignee thereunder shall be a party hereto and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto (but shall continue to be entitled
to the benefits of Sections 2.14, 2.16, 2.20 and 9.05, as well as to any Fees
accrued for its account hereunder and not yet paid)).

 

86



--------------------------------------------------------------------------------

(c) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim; (ii) except
as set forth in (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto or the financial condition of the Borrowers or the performance or
observance by the Borrowers of any obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Assumption; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.03 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Assumption; (v) such assignee will independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (vi) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Charlotte, North Carolina a
copy of each Assignment and Assumption delivered to it and records of the names
and addresses of the Lenders, and the Commitments of, and the principal amount
(and stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive in the absence of manifest error and the
Borrowers, the Administrative Agent, each LC Issuer and the Lenders may treat
each person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by each party hereto, at any reasonable time and from
time to time upon reasonable prior notice.

(e) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee together with an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above and the written consent of the Company to such
assignment, the Administrative Agent shall (i) accept such Assignment and
Assumption and (ii) record the information contained therein in the Register.

 

87



--------------------------------------------------------------------------------

(f) Each Lender may sell participations to one or more banks or other entities
(other than a natural Person, a Defaulting Lender or the Company or any of the
Company’s Affiliates or Subsidiaries) in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged; (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; (iii) each participant shall be entitled to the benefit of the
cost protection provisions contained in Sections 2.14, 2.16 and 2.20 to the same
extent as if it were the selling Lender (and limited to the amount that could
have been claimed by the selling Lender had it continued to hold the interest of
such participant and subject to such participant’s agreement with such Lender to
comply with Section 2.20(g) as though it were a Lender (it being understood that
the documentation required under Section 2.20(g) shall be delivered to the
participating Lender)), except that all claims made pursuant to such Sections
shall be made through such selling Lender; and (iv) the Borrowers, the
Administrative Agent, each LC Issuer and the other Lenders shall continue to
deal solely and directly with such selling Lender in connection with such
Lender’s rights and obligations under this Agreement. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations hereunder or under any
other Loan Document (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations hereunder or under any other Loan Document) to any person except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining any Participant Register.

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section,
disclose to the assignee or participant or proposed assignee or participant any
information relating to the Borrowers furnished to such Lender; provided that,
prior to any such disclosure, each such assignee or participant or proposed
assignee or participant shall execute an agreement whereby such assignee or
participant shall agree (subject to customary exceptions) to preserve the
confidentiality of any such information.

(h) The Borrowers shall not assign or delegate any rights and duties hereunder
without the prior written consent of all Lenders.

 

88



--------------------------------------------------------------------------------

(i) No assignment shall be made by any Global Tranche Lender of its Global
Tranche Commitment to any Person that, through its Lending Offices, is not
capable of lending the applicable Alternative Currencies to the Borrowers and
receiving related payments of interest free of Indemnified Taxes, except to the
extent that the assignor was subject to such Indemnified Taxes immediately prior
to such assignment.

(j) Any Lender may at any time pledge all or any portion of its rights under
this Agreement, including to a Federal Reserve Bank or other central banking
authority; provided that no such pledge shall release any Lender from its
obligations hereunder or substitute any such Bank for such Lender as a party
hereto. In order to facilitate such an assignment to a Federal Reserve Bank,
each Borrower shall, at the request of the assigning Lender, duly execute and
deliver to the assigning Lender a promissory note or notes evidencing the Loans
made to such Borrower by the assigning Lender hereunder.

SECTION 9.05. Expenses; Indemnity. (a) The Company agrees to pay all reasonable
out-of-pocket expenses (i) incurred by the Administrative Agent and its
Affiliates in connection with the syndication of the credit facility provided
for herein, the preparation, execution, delivery and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof,
(ii) incurred by any LC Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder or (iii) incurred by the Administrative Agent, any LC Issuer or any
Lender in connection with the enforcement or protection of their rights in
connection with this Agreement or in connection with the Loans made or Letters
of Credit issued hereunder, in each case including the reasonable fees and
disbursements of counsel for the Administrative Agent or, in the case of
enforcement costs and documentary taxes, the Lenders.

(b) The Borrowers agree to indemnify the Administrative Agent, each Lender, each
Arranger, each of their Affiliates and the directors, officers, employees and
agents of the foregoing (each such person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees and
expenses, incurred by or asserted against any Indemnitee arising out of (i) the
arrangement and syndication of the credit facility established hereby, (ii) the
consummation of the transactions contemplated by this Agreement or any other
Loan Document; (iii) the use of the proceeds of the Loans and Letters of Credit
(including any refusal by any LC Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit); or (iv) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto and whether commenced by a
third party or by a Borrower; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a final non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence, willful misconduct or bad faith of such Indemnitee or from a
material breach by such Indemnitee in the performance of any agreement hereunder
that (other than with respect to a material breach by such Indemnitee of its
obligations under

 

89



--------------------------------------------------------------------------------

Section 9.17) continues after such Indemnitee becomes aware that it is in breach
or (B) result from disputes solely between or among Indemnitees (other than any
claims against any Indemnitee in its capacity as the Administrative Agent, an
Arranger, a syndication agent or an Issuing Bank (in each case, acting in its
capacity as such hereunder)) and not arising out of or involving any act or
omission of the Company or any of its Subsidiaries (including its and their
directors, officers, employees and agents). This Section 9.05(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, or liabilities arising from any non-Tax claim.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by them under paragraph (a) or (b) of this Section to the Administrative Agent
(or any sub-agent thereof) or any LC Issuer or any Indemnitee related to any of
the foregoing (and without limiting their obligation to do so), each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent),
such LC Issuer or such Indemnitee, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or such sub-agent) or such LC Issuer in its capacity as
such, or against any Indemnitee related to any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or any LC Issuer in connection with
such capacity. For purposes of this Section, a Lender’s “pro rata share” shall
be determined based upon its share of the aggregate Revolving Credit Exposures
and unused Commitments.

(d) The provisions of this Section shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the termination of any of the Letters of Credit or reimbursement of
any LC Disbursement, the invalidity or unenforceability of any term or provision
of this Agreement or any investigation made by or on behalf of the
Administrative Agent, any LC Issuer or any Lender. All amounts due under this
Section shall be payable on written demand therefor.

(e) To the extent permitted by applicable law, no party hereto shall assert, and
each hereby waives, any claim against all other parties hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof;
provided that nothing contained in this Section 9.05(e) shall limit the
indemnity and reimbursement obligations of the Borrowers set forth in
Section 9.05(b) hereof.

SECTION 9.06. APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

90



--------------------------------------------------------------------------------

SECTION 9.07. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, any LC Issuer or any Lender in exercising any power or right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, each LC Issuer and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies which they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on any Borrower or any Subsidiary in any case shall entitle such party to any
other or further notice or demand in similar or other circumstances.

(b) Subject to Section 2.15(c), neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrowers and the Required Lenders; provided,
however, that (i) any provision of this Agreement or any other Loan Document may
be amended by an agreement in writing entered into by the Company and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency so
long as, in each case, (A) such amendment does not adversely affect the rights
of any Lender or (B) the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment and (ii) no such agreement shall (A) decrease the
principal amount of, or extend the maturity of or any scheduled principal
payment date or date for the payment of any interest on any Loan or LC
Disbursement or any Fee or other amount due hereunder or waive or excuse any
such payment or any part thereof, or decrease the rate of interest on any Loan,
without the prior written consent of each Lender affected thereby; (B) increase
or extend the Commitment or decrease any Fee or other amount owing to any Lender
without the prior written consent of such Lender; (C) limit or release the
guarantee set forth in Article VII without the prior written consent of each
Lender; (D) amend or modify the provisions of Section 2.17 or Section 9.04(h),
the provisions of this Section or the definition of the “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the prior written consent
of each Lender (except that the Commitment of any Defaulting Lender may be
decreased or terminated on a non-pro rata basis with the consent of the Required
Lenders); or (E) change any provisions of any Loan Document in a manner that by
its terms adversely affects the rights in respect of payments due to Lenders
holding Loans of any Class differently than those due to Lenders holding Loans
of any other Class without the written consent of Lenders representing a
majority in interest of each affected Class; provided further, however, that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent or any LC Issuer hereunder without the prior written
consent of the Administrative Agent or such LC Issuer, as applicable. Each
Lender shall be bound by any waiver, amendment or modification authorized by
this Section and any consent by any Lender pursuant to this Section shall bind
any assignee of its rights and interests hereunder.

 

91



--------------------------------------------------------------------------------

SECTION 9.08. Entire Agreement. This Agreement and the agreements referred to in
Section 2.07 constitute the entire contract among the parties relative to the
subject matter hereof and supersede any previous agreement among the parties
with respect to the subject matter hereof (but do not supersede any provisions
of any commitment letter or fee letter that by the terms of such document
survive the termination thereof or the execution and delivery of this Agreement,
all of which provisions shall remain in full force and effect). Nothing in this
Agreement, expressed or implied, is intended to confer upon any party other than
the parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

SECTION 9.09. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.10. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 9.03.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and LC Issuer, and each of their respective Affiliates,
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender, LC Issuer or Affiliate to or for the credit of a
Borrower against any obligation of such Borrower now or hereafter existing under
this Agreement held by such Lender, LC Issuer or Affiliate, irrespective of
whether or not such Lender, LC Issuer or Affiliate shall have made any demand
under this Agreement and although such obligations may be unmatured. Each Lender
and LC Issuer agrees promptly to notify the applicable Borrower and the
Administrative Agent after such setoff and application made by such Lender or LC
Issuer or one of its Affiliates, but the failure to give such notice shall not
affect the validity of such setoff and application. The rights of each Lender
and LC Issuer under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

92



--------------------------------------------------------------------------------

SECTION 9.13. Jurisdiction; Consent to Service of Process. (a) Each Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in the Borough of Manhattan of the City of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or for recognition or enforcement
of any judgment. Each Borrower, the Administrative Agent and each Issuing Bank
and Lender hereby irrevocably and unconditionally agrees that all claims in
respect of any action or proceeding arising out of or relating to this Agreement
may be heard and determined in such New York State or, to the extent permitted
by law, in such Federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or thereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
Federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law. Each Borrowing Subsidiary that is not organized in the
United States of America, any State thereof or the District of Columbia hereby
irrevocably designates, appoints and empowers the Company as its process agent
to receive for and on its behalf service of process in any legal action or
proceeding arising out of or relating to that Agreement.

SECTION 9.14. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and other parties
hereto have been induced to enter into this Agreement by, among other things,
the mutual waivers and certification in this Section.

SECTION 9.15. Addition of Borrowing Subsidiaries. The Company may at any time
and from time to time designate any Subsidiary as a Borrowing Subsidiary by
delivery to the Administrative Agent of a Borrowing Subsidiary Agreement
executed by such Subsidiary and the Company for countersignature by the
Administrative Agent. As soon as practicable upon receipt thereof, the
Administrative Agent shall post a copy of

 

93



--------------------------------------------------------------------------------

such Borrowing Subsidiary Agreement for review by the Lenders. Each Borrowing
Subsidiary Agreement shall be countersigned by the Administrative Agent and
shall become effective on the date 15 Business Days after it has been posted by
the Administrative Agent (but in no event before the second Business Day after
the receipt by any Lender of any information reasonably requested by it not
later than the third Business Day after the posting date of such Borrowing
Subsidiary Agreement under the USA Patriot Act or other “know-your-customer”
laws), unless prior thereto the Administrative Agent shall have received written
notice from any Lender (a) that it is unlawful under Federal or applicable state
or foreign law for such Lender to make Loans or otherwise extend credit to or do
business with such Subsidiary as provided herein or (b) solely with respect to
such Subsidiaries that are organized under the laws of a jurisdiction outside of
the United States of America, that such Lender is restricted by operational or
administrative procedures or other applicable internal policies from extending
credit under this Agreement to Persons in the jurisdiction in which such
Subsidiary is located (a “Notice of Objection”), in which case such Borrowing
Subsidiary Agreement shall not be countersigned or become effective until such
time as such Lender withdraws such Notice of Objection or ceases to be a Lender
hereunder. Upon the effectiveness of a Borrowing Subsidiary Agreement as
provided in the preceding sentence, the applicable Subsidiary shall for all
purposes of this Agreement be a Borrowing Subsidiary and a party to this
Agreement. In the event that a Lender submits a Notice of Objection, the Company
shall have the right, upon notice to such Lender and the Administrative Agent,
to require such Lender to transfer and assign without recourse (in accordance
with and subject to the restrictions contained in Section 9.04) all interests,
rights and obligations contained hereunder to another financial institution
which shall assume such obligations; provided that (i) no such assignment shall
conflict with any law, rule or regulation or order of any Governmental Authority
and (ii) the assignee or the applicable Borrowers, as the case may be, shall pay
to the affected Lender in immediately available funds on the date of such
assignment the principal of and interest accrued to the date of payment on the
Loans made, and participations in LC Disbursements acquired, by it hereunder and
all other amounts accrued for its account or owed to it hereunder. For the
avoidance of doubt, the obligations of any Borrowing Subsidiary (i) shall be
several in nature, and each Borrowing Subsidiary shall be liable solely for the
obligations directly incurred by it as a Borrower Subsidiary hereunder, and
(ii) shall be guaranteed by the Company pursuant to Article VII of this
Agreement.

SECTION 9.16. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of the Borrowers in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement

 

94



--------------------------------------------------------------------------------

Currency”), be discharged only to the extent that, on the Business Day following
receipt by the Applicable Creditor of any sum adjudged to be so due in the
Judgment Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Applicable Creditor in the Agreement
Currency, the Borrowers agree, as a separate obligation and notwithstanding any
such judgment, to indemnify the Applicable Creditor against such loss. The
obligations of the Borrowers contained in this Section 9.16 shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.

SECTION 9.17. Confidentiality. Each of the Administrative Agent and the Lenders,
on behalf of itself and its Affiliates and agents, agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates involved in the preparation, execution,
monitoring and administration of this Agreement and the transactions
contemplated thereby, and to such Lender’s and such Affiliates’ directors,
officers, employees and agents involved in the preparation, execution,
monitoring and administration of this Agreement and the transactions
contemplated thereby, including accountants, legal counsel and other advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential, and that the Administrative Agent and each
Lender, as applicable, shall be responsible for compliance with the provisions
of this Section 9.17 by each of its Affiliates to which it discloses Information
under this clause (a) and each director, officer, employee and agent of any such
Affiliate); (b) to the extent requested by any regulatory or self-regulatory
authority; (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process (it being understood the Administrative
Agent or the Lender, as applicable, shall notify the Company, to the extent
permitted by law, of such required disclosure within a reasonably practicable
time after such Agent or Lender gains knowledge of the required disclosure); (d)
to any other party to this Agreement; (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement or any direct, indirect, actual or
prospective counterparty (and its advisor) to any swap or derivative transaction
related to the obligations under this Agreement; (g) with the written consent of
the Company; or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) is
independently developed by a party hereto without utilizing any Information
received from a Borrower or violating the terms of this Section 9.17 or received
by a party hereto from a source that is not known by such party to have
provided, and that such party does not have reasonable grounds to believe has
provided, such information in breach of any confidentiality obligation owed to
the Company. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments. For the purposes
of this Section, “Information” means all confidential information, including but
not limited to all information provided during the Administrative Agent’s and
Lenders’ due diligence process regarding this Agreement, received from a
Borrower relating to any Borrower or any Subsidiary or any Borrower’s

 

95



--------------------------------------------------------------------------------

or any Subsidiary’s business. Any person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such person has exercised the
same degree of care to maintain the confidentiality of such Information as such
person would accord to its own confidential information. Each of the
Administrative Agent, the Lenders and the LC Issuer acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

SECTION 9.18. USA Patriot Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with its requirements.

SECTION 9.19. No Fiduciary Duty. Each Borrower agrees that in connection with
all aspects of the transactions contemplated hereby and any communications in
connection therewith, the Borrowers and their Affiliates, on the one hand, and
the Administrative Agent, the Lenders, the LC Issuers and their Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty or advisory or agency relationship
on the part of the Administrative Agent, the Lenders, the LC Issuers or their
Affiliates, and no such duty or relationship will be deemed to have arisen in
connection with any such transactions or communications. The Administrative
Agent, each Lender, each LC Issuer and their respective Affiliates may have
economic interests that conflict with those of the Company and the Borrowing
Subsidiaries, their respective equityholders and/or their respective Affiliates.

SECTION 9.20. Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Revolving
Borrowing Requests, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

96



--------------------------------------------------------------------------------

SECTION 9.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or LC Issuer that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or LC Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or LC Issuer that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE HARTFORD FINANCIAL SERVICES

GROUP, INC., as Borrower,

by       Name:     Title:  

 

[Signature Page to the Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative

Agent,

by       Name:     Title:  

 

[Signature Page to the Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE HARTFORD

FINANCIAL SERVICES GROUP, INC.

AMENDED AND RESTATED FIVE-YEAR

REVOLVING CREDIT FACILITY

AGREEMENT.

Name Of Lender (including, if such Lender is a LC Issuer, in its capacity as a
LC Issuer):                                     
                                 ,

by       Name:   Title:

For Lenders requiring a second signature line:

by       Name:   Title:

 

[Signature Page to the Amended and Restated Credit Agreement]